Exhibit 10.6

EXECUTION VERSION

FIRST AMENDMENT AND LIMITED CONSENT TO CREDIT AGREEMENT

THIS FIRST AMENDMENT AND LIMITED CONSENT TO CREDIT AGREEMENT, dated as of the
3rd day of March, 2010 (this “Amendment”), is entered into by and among Harbor
Point Limited, a Bermuda company (“Harbor Point”), Harbor Point Re Limited, a
Bermuda company (“Harbor Point Re”), Harbor Point U.S. Holdings, Inc., a
Delaware corporation (“Harbor Point U.S. Holdings”) and Harbor Point Reinsurance
U.S., Inc., a Connecticut insurance company (“HPRe US”, and, together with
Harbor Point, Harbor Point Re and Harbor Point U.S. Holdings, each a “Borrower”
and collectively the “Borrowers”), various financial institutions which are
parties hereto (the “Lenders”), Bank of America, N.A., as fronting bank (in such
capacity, the “Fronting Bank”), Bank of America, N.A., as letter of credit
administrator (in such capacity, the “LC Administrator”) and Bank of America,
N.A., as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”).

RECITALS

A. The Borrowers, the Lenders and the Administrative Agent are parties to the
Amended and Restated Credit Agreement, dated as of June 12, 2007 (as amended,
restated, supplemented or modified from time to time and in effect on the date
hereof, the “Existing Credit Agreement”, and after giving effect to the
amendments in Article II of this Amendment, the “Credit Agreement”). Capitalized
terms used herein without definition shall have the meanings given to them in
the Existing Credit Agreement.

B. Max Capital Group Ltd., a Bermuda company (“Max Capital”) and Harbor Point
have proposed a business combination (the “Amalgamation”) in which Max Capital
has formed a wholly owned Subsidiary in Bermuda in connection with the
Amalgamation (“Amalco Sub”) and, pursuant to the Amalgamation Agreement (as
defined below) upon satisfaction of certain conditions precedent, amalgamate
Amalco Sub with Harbor Point with the amalgamated company (the “Amalgamated
Company”) being the amalgamated entity. Immediately after the Amalgamation, the
Amalgamated Company will directly own 100% of the equity interests of (i) Harbor
Point Agency Limited and (ii) Harbor Point Re. Max Capital will own 100% of the
equity interests of (i) Max Bermuda Ltd., a Bermuda company (“Max Bermuda”),
(ii) Max USA Holdings Ltd. (“Max US”), (iii) Max UK Holdings Ltd. (“Max UK”),
(iv) Max Managers Ltd., (v) Max Capital Services Limited and (vi) the
Amalgamated Company.

C. The Borrowers desire to obtain the consent of the Required Lenders to the
Amalgamation prior to the public announcement thereof and to make certain
amendments to the Existing Credit Agreement, and the Administrative Agent and
the Required Lenders have agreed to make such amendments on the terms and
conditions set forth herein. Max Capital is pursuing an amendment of its Credit
Agreement dated as of August 7, 2007 (as amended, restated, supplemented or
otherwise modified from time to time and in effect on the date hereof, the “Max



--------------------------------------------------------------------------------

Capital Credit Agreement”) among Max Capital and Max Bermuda, the lenders
identified therein and Bank of America, N.A., as administrative agent, in
substantially similar form as this Amendment.

NOW THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

ARTICLE I

LIMITED CONSENT

1.1 Subject to the satisfaction of the conditions set forth in Section 3.1 of
this Amendment and notwithstanding anything contained in the Existing Credit
Agreement to the contrary, the undersigned Lenders hereby each offer their
limited consent to the Amalgamation and to Harbor Point entering into the
Amalgamation Agreement (as defined below) until the earlier of the following
(each, a “Consent Termination Event”) (i) 11:59 p.m. EDT on September 30, 2010,
if the Amalgamation shall not have been consummated and the conditions set forth
in Section 3.2 herein shall not have been satisfied by such time; (ii) the date
upon which the board of directors of either Harbor Point or Max Capital shall
have withdrawn or modified its approval of the Amalgamation in a manner that is
materially adverse to the Lenders; (iii) the date upon which either Harbor Point
or Max Capital advises the Administrative Agent, or the Administrative Agent
otherwise reasonably determines, that the Amalgamation Agreement (as defined
below) shall have been waived, amended, supplemented or otherwise modified in a
manner materially adverse to the Lenders except such amendments or waivers as
have been approved by the Administrative Agent with the consent of the Required
Lenders; or (iv) the fees (to the extent such fees are due and payable at such
time) and, to the extent invoiced, reasonable out-of-pocket expenses (including
legal fees and expenses) specified in the engagement letter, dated March 3,
2010, among Harbor Point, Max Capital and Banc of America Securities LLC have
not been paid within two Business Days of the Consent Effective Date (as defined
below).

1.2 Upon the occurrence of any Consent Termination Event, the limited consent
set forth in Section 1.1 hereof shall upon written notice of the Administrative
Agent to each of Harbor Point and Max Capital terminate and be of no further
force or effect, and all rights and remedies with respect to the matters set
forth in Section 1.1 hereof of the Administrative Agent and the Lenders under
the Existing Credit Agreement and any other Loan Document shall, without any
further action by any Person, automatically be reinstated as if the limited
consent set forth in Section 1.1 hereof had not become effective; provided that
the occurrence of a Consent Termination Event in and of itself shall not
constitute a Default or Event of Default under the Existing Credit Agreement.
This limited consent shall not constitute or be deemed to be a waiver of,
consent to or departure from, any other term or provision in the Existing Credit
Agreement, which shall continue in full force and effect, nor shall this limited
consent constitute a course of dealing among the parties.

 

- 2 -



--------------------------------------------------------------------------------

ARTICLE II

AMENDMENTS TO CREDIT AGREEMENT

Effective as of the First Amendment Effective Date:

2.1 Amendments to Section 1.01 Consisting of New Definitions. The following
definitions are hereby added to Section 1.01 of the Existing Credit Agreement in
appropriate alphabetical order:

“Acquisition” means any transaction or series of related transactions,
consummated on or after the date hereof, by which Max Capital directly, or
indirectly through one or more Subsidiaries, (i) acquires any going business,
division thereof or line of business, or all or substantially all of the assets,
of any Person, whether through purchase of assets, merger or otherwise, or
(ii) acquires securities or other ownership interests of any Person that,
following such Acquisition, will be deemed a Subsidiary of Max Capital.

“Affected Party” means a “Credit Party” as defined in either this Agreement or
the Max Capital Credit Agreement.

“Amalco Sub” means the Bermuda company and Wholly Owned Subsidiary of Max
Capital formed in connection with the Amalgamation.

“Amalgamated Company” means the Bermuda company resulting from the amalgamation
of Amalco Sub and Harbor Point Limited.

“Amalgamation” means the amalgamation, pursuant to the Amalgamation Agreement,
of Amalco Sub and Harbor Point Limited into the Amalgamated Company, with the
Amalgamated Company becoming a Wholly Owned Subsidiary of Max Capital.

“Amalgamation Agreement” means the Agreement and Plan of Amalgamation, dated as
of March 3, 2010 by and among Harbor Point Limited, Amalco Sub and Max Capital,
in the form attached as Annex B to the First Amendment, as amended, modified,
restated or supplemented from time to time in accordance with the terms of the
First Amendment.

“Amalgamation Date” means the date on which (a) the “Effective Time” under the
Amalgamation Agreement occurs, (b) the application for registration of an
amalgamated company in connection with the amalgamation of Amalco Sub and Harbor
Point Limited has been filed with the proper Governmental Authority and (c) the
conditions in Article VI of the Amalgamation Agreement have been satisfied.

“Annual Statement” means, as to any Person, the annual financial statement of
such Person as required to be filed with the applicable Governmental Authority
of such Person’s domicile, together with all exhibits or schedules filed
therewith, prepared in conformity with SAP.

 

- 3 -



--------------------------------------------------------------------------------

“Commercial Paper” means commercial paper, maturing not more than one year from
the date of issue, which is issued by an entity (except an Affiliate of the
Borrowers) rated at least A-1 by S&P or P-1 by Moody’s or the equivalent rating
from another nationally recognized agency.

“Concentration Limits” means the limitations on issuers and other investment
parameters set forth on Schedule 1.04.

“Corporate/Municipal Securities” means publicly traded securities (other than
preferred stock) issued by a corporation organized in the United States or by
any state or municipality located in the United States.

“Credit Party” means Max Capital, the Parent, Harbor Point Re, Harbor Point US
Holdings, HP Re US, each Designated Borrower and, if such Person executes a
Guaranty, Amalco Sub.

“First Amendment” means the First Amendment and Limited Consent to Credit
Agreement dated as of the 3rd day of March, 2010 among the Borrowers, the
Lenders party thereto and the Administrative Agent.

“First Amendment Effective Date” has the meaning specified in the First
Amendment.

“Government Debt” means evidence of Indebtedness issued or guaranteed by the
United States Government or any agency thereof.

“Guaranty” means a guaranty substantially in the form of Annex C of the First
Amendment.

“G7 Securities” means any U.S. Dollar and non-U.S. Dollar denominated evidence
of Indebtedness, maturing not more than five years after such time, issued or
guaranteed by any country or an agency thereof which is a member of the G7 other
than the United States.

“Insurance Regulatory Authority” means, with respect to any Insurance
Subsidiary, the Governmental Authority charged with regulating insurance
companies or insurance holding companies in its jurisdiction of domicile and, to
the extent that it has regulatory authority over such Insurance Subsidiary, in
each other jurisdiction in which such Insurance Subsidiary conducts business or
is licensed to conduct business.

“Investment” means, as to any Person, any investment of any Person, whether by
means of security purchase, capital contribution, loan, time deposit or
otherwise, and shall include Cash, Cash Equivalents and Commercial Paper.

 

- 4 -



--------------------------------------------------------------------------------

“Investment Entity Letter of Credit” means a Secured Letter of Credit issued at
the request of Harbor Point Re for the account of an Investment Entity.

“Investment Entity Letter of Credit Sublimit” means $50,000,000. The Investment
Entity Letter of Credit Sublimit is part of, and not in addition to, the
Aggregate Commitments and the Secured Sublimit.

“Investment Portfolio” means, as of any date, the Fixed Maturities and
Alternative Investments of Max Bermuda and its Subsidiaries as shown on Max
Bermuda’s balance sheet.

“Material Subsidiary” means each of the Parent, Max Bermuda, Harbor Point Re,
each Material Insurance Subsidiary, and each other Subsidiary of Max Capital
(after elimination of intercompany accounts) whose consolidated total assets or
total revenues exceed 5% of the consolidated total assets or total revenues of
Max Capital and its Subsidiaries for the most recent Fiscal Quarter for which
financial statements have been delivered pursuant to Section 6.01(a)(i);
provided, however that prior to the date after the Amalgamation Date on which
financial statements are provided as required in Section 6.01, the Pro Forma
Financial Statements shall be used.

“Max Bermuda” means Max Bermuda Ltd., a Bermuda company.

“Max Capital” means Max Capital Group, Ltd., a Bermuda company.

“Max Capital Debt” means the consolidated Indebtedness of Max Capital and its
Subsidiaries. For purposes of calculating consolidated Indebtedness (i) the
amount of any net obligation under any Swap Contract on any date shall be deemed
to be the Swap Termination Value thereof as of such date, (ii) the amount of any
capital lease or Synthetic Lease Obligation as of any date shall be deemed to be
the amount of Attributable Indebtedness in respect thereof as of such date,
(iii) the amount of any Indebtedness described in clause (e) of the definition
of Indebtedness shall be the lesser of the fair market value of such assets at
such date of determination (determined in good faith by Max Capital) and the
amount of such Indebtedness, (iv) Indebtedness under clause (b) of the
definition thereof shall be included only to the extent that payments have been
made or draws have been honored under such instruments but not reimbursed, and
(v) Indebtedness shall not include any payment of obligations arising under a
repurchase, securities loan or similar agreement, except for the excess of the
payment of obligations for which such Person is liable under such agreement over
the value of the collateral securing such payment obligations.

“Max Capital Credit Agreement” means the Credit Agreement dated as of August 7,
2007 (as amended, restated, supplemented or otherwise modified from time to time
and in effect on the First Amendment Effective Date) among Max Capital, Max
Bermuda, the lenders identified therein and Bank of America, N.A., as
administrative agent.

“Max Capital Credit Documents” means the “Credit Documents” as defined in the
Max Capital Credit Agreement.

 

- 5 -



--------------------------------------------------------------------------------

“Max Capital Debt Rating” has the meaning specified in the definition of
“Applicable Rate.”

“Max Capital Debt to Total Capitalization Ratio” means the ratio of (a) Max
Capital Debt to (b) the sum of Max Capital Debt plus the Net Worth of Max
Capital.

“Max UK” means Max UK Holdings Ltd. (f/k/a Imagine Group (UK) Limited), a
company formed under the laws of England and Wales.

“Max US Holdings” means Max USA Holdings Ltd., a Delaware corporation.

“Max US Holdings Indenture” means the Indenture dated April 15, 2007 among Max
US Holdings, as issuer, Max Capital, as guarantor and The Bank of New York, as
trustee, relating to the 7.20% Senior Notes due 2017 as in effect on August 7,
2007.

“MBS (Agency Pass-Throughs)” means any instrument, issued by the Federal
National Mortgage Association, the Government National Mortgage Association or
the Federal Home Loan Mortgage Corporation, that entitles the holder of, or
beneficial owner under, the instrument to the whole or any part of the rights or
entitlements of a mortgagee and any other rights or entitlements in respect of a
pool of mortgages or any money payable by mortgagors under those mortgages in
relation to real estate mortgages, and the money payable to the holder of, or
beneficiary owner under, the instrument is based on actual or scheduled payments
on the underlying mortgages.

“MBS (Agency CMOs)” means collateralized mortgage obligations or real estate
mortgage investment conduit pass through securities, in any case issued by the
Federal National Mortgage Association, the Government National Mortgage
Association or the Federal Home Loan Mortgage Corporation.

“MBS Investments” means MBS (Agency CMOs) which constitute TACs, PACs and
Sequentials (as such terms are defined by Bloomberg Inc.) and shall not include
Support Tranches (as such term is defined by Bloomberg Inc.) and MBS (Agency
Pass-Throughs). The weighted average duration of such MBS Investments shall be
less than or equal to seven years. The maximum weighted average life of any
single MBS Investment shall not exceed 12 years. The Fair Market Value of all
MBS Investments included within Eligible Collateral shall not exceed 30% of the
total Fair Market Value. To the extent MBS Investments included within Eligible
Collateral violate the restrictions set forth herein, the Fair Market Value of
such MBS Investments shall be excluded from the applicable Borrowing Base;
provided, however, that only those MBS Investments having the lowest aggregate
Fair Market Value whose exclusions will result in compliance shall be excluded
from the applicable Borrowing Base.

“MDS” means Max Diversified Strategies Ltd.

“Net Worth” means, for any Person and its consolidated Subsidiaries,
shareholder’s equity calculated in accordance with GAAP.

 

- 6 -



--------------------------------------------------------------------------------

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control, and any successor thereto.

“Ordinary Course Litigation” means claims which relate to Reinsurance Agreements
or Primary Policies entered into by Insurance Subsidiaries in the ordinary
course of business.

“Pledgor” means each Borrower and Investment Entity who has executed a Security
Agreement.

“Pro Forma Financial Statements” means the pro forma balance sheet and income
statement giving effect to the Amalgamation and the transactions contemplated
thereby and hereby for the five fiscal years ending December 31, 2014 contained
in the Project Lighthouse Projections dated February 11, 2010 delivered to the
Lenders and any update to such pro forma balance sheet and income statement
delivered prior to the Amalgamation Date.

“Proxy Statement” means the joint proxy statement of Max Capital and Harbor
Point Limited and the prospectus of Max Capital and Harbor Point Limited in
connection with the solicitation of shareholder consent to the matters specified
in the Amalgamation Agreement.

“Sanctioned Country” means a country subject to a sanctions program identified
on the list maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/sanctions, or as otherwise
published from time to time.

“Sanctioned Person” means (i) a Person named on the list of Specially Designated
Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/sdn, or as otherwise published
from time to time, or (ii) (A) an agency of the government of a Sanctioned
Country, (B) an organization controlled by a Sanctioned Country, or (C) a Person
resident in a Sanctioned Country, to the extent subject to a sanctions program
administered by OFAC.

“SAP” means the statutory accounting practices prescribed or permitted by the
applicable Governmental Authority in an Insurance Subsidiary’s domicile for the
preparation of Annual Statements and other financial reports by insurance
corporations of the same type as such Insurance Subsidiary.

“Secured Sublimit” means $600,000,000. The Secured Sublimit is part of, and not
in addition to, the Aggregate Commitments.

“Total Return Equity Swap” shall mean (a) Indebtedness of Max Bermuda secured by
the common shares of MDS which is incurred for the purpose of acquiring assets
which qualify to be held in trusts which secure Max Bermuda’s obligations under
Reinsurance Agreements and Primary Policies, and (b) any substantially similar
financial arrangement or transaction entered into by Max Bermuda.

 

- 7 -



--------------------------------------------------------------------------------

“Total Secured L/C Obligations” means, on any date, the Dollar Equivalent of all
L/C Obligations with respect to Secured Letters of Credit on such date after
giving effect to any L/C Credit Extension of Secured Letters of Credit occurring
on such date and any other changes in the aggregate amount of the L/C
Obligations with respect to Secured Letters of Credit as of such date, including
as a result of any reimbursements by L/C Applicants of Unreimbursed Amounts with
respect to Secured Letters of Credit.

“Total Unsecured Outstanding Amount” means, on any date, the sum of (a) the
Total Outstanding Amount on such date minus (b) the Total Secured L/C
Obligations on such date.

“Unsecured Sublimit” means $250,000,000. The Unsecured Sublimit is a part of,
and not in addition to, the Aggregate Commitments.

“Wholly Owned” means, with respect to any Subsidiary of any Person, that 100% of
the outstanding Equity Interests of such Subsidiary is owned, directly or
indirectly, by such Person.

2.2 Amendments to Section 1.01 Consisting of Modified Definitions. The following
definitions in Section 1.01 of the Existing Credit Agreement are hereby amended
in their entirety and read as follows:

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Max Capital Debt Rating as set forth below:

 

          Non-Use Fee     Applicable Rate
for Eurodollar
Loans     Utilization Fee     Base Rate
Loans     Letter of Credit Fee  

Pricing

Level

  

Max Capital

Debt Rating

   Secured
Sublimit     Unsecured
Sublimit     Loan
Sublimit     Loan Sublimit     Loan
Sublimit     Secured
Letters of
Credit     Unsecured
Letters of
Credit  

1

   ³A-/ A3    0.125 %    0.250 %    1.900 %    0.100 %    0.000 %    0.500 %   
1.900 % 

2

   BBB+/Baa1    0.125 %    0.300 %    2.150 %    0.100 %    0.000 %    0.500 % 
  2.150 % 

3

   BBB/Baa2    0.125 %    0.375 %    2.400 %    0.100 %    0.000 %    0.500 %   
2.400 % 

4

   BBB-/Baa3    0.125 %    0.450 %    2.650 %    0.100 %    0.000 %    0.500 % 
  2.650 % 

5

   <BBB-/Baa3    0.125 %    0.600 %    3.150 %    0.100 %    0.000 %    0.500 % 
  3.150 % 

however, the Secured Letter of Credit fee will equal 0.700% any time the
Financial Strength Rating of Harbor Point Re is below A-.

“Max Capital Debt Rating” means, as of any date of determination, the rating as
determined by either S&P or Moody’s (collectively, the “Max Capital Debt
Ratings”) of Max Capital’s non-credit-enhanced, senior unsecured long-term debt;
provided that (a) if the respective Max Capital Debt Ratings issued by the
foregoing rating agencies differ by one level, then the Pricing Level for the
higher of such Max Capital Debt Ratings shall apply (with Max Capital Debt
Rating for Pricing Level 1 being the highest and Max Capital Debt Rating for
Pricing Level 5 being the lowest); (b) if there is a split in Max Capital Debt
Ratings of more than one level, then the Pricing Level that is one level lower
than the Pricing Level of the higher Max Capital Debt Rating shall apply; (c) if

 

- 8 -



--------------------------------------------------------------------------------

Max Capital has only one Max Capital Debt Rating, the Pricing Level that is one
level lower than that of such Max Capital Debt Rating shall apply; and (d) if
Max Capital does not have any Max Capital Debt Rating, Pricing Level 5 shall
apply.

Each change in the Applicable Rate resulting from a publicly announced change in
the Max Capital Debt Rating shall be effective during the period commencing on
the date of the public announcement of each upgrade or downgrade and ending on
the date immediately preceding the effective date of the next such change.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Eurodollar Rate for a one-month Interest Period
commencing on such day plus 1%. The “prime rate” is a rate set by Bank of
America based upon various factors including Bank of America’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such rate announced by Bank of America shall
take effect at the opening of business on the day specified in the public
announcement of such change.

“Borrower Materials” has the meaning specified in Section 6.01.

“Borrowing Base” means with respect to any Pledgor on any date of determination,
an amount equal to the sum of the Adjusted Fair Market Value of all Eligible
Collateral of such Pledgor.

“Cash” means (a) Dollars held in a Collateral Account or (b) any overnight or
other investment money market funds of the Financial Institution (or an
Affiliate of such Financial Institution) at which a Collateral Account is held.

“Cash Equivalents” means, at any time:

(a) time deposits, certificates of deposit or money market deposits, maturing
not more than two years after the date of determination, which are issued by a
financial institution which is rated at least AA- by S&P or Aa3 by Moody’s
(whether or not a Lender);

(b) any repurchase agreement with a term of one year or less which

(i) is entered into with

(A) any Lender, or

(B) any other commercial banking institution which is rated at least BBB- by S&P
or Baa3 by Moody’s or 2 or above by the National Association of Insurance
Commissioners, and

 

- 9 -



--------------------------------------------------------------------------------

(ii) is secured by a fully perfected Lien in any obligation of the type
described in any of clauses (a) through (c) that has a market value at the time
such repurchase agreement is entered into of not less than 100% of the
repurchase obligation of such Lender (or other commercial banking institution)
thereunder;

(c) investments in money market funds that invest solely in Cash Equivalents
described in clauses (a) and (b); and

(d) investments in short-term asset management accounts offered by any Lender
for the purpose of investing in loans to any corporation (other than an
Affiliate of the Borrowers) organized under the laws of any state of the United
States or of the District of Columbia and rated at least A-1 by S&P or P-1 by
Moody’s.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire (such right, an “option right”), whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of at least 51% or more of the equity securities of Max Capital
entitled to vote for members of the board of directors or equivalent governing
body of Max Capital on a fully-diluted basis (and taking into account all such
securities that such person or group has the right to acquire pursuant to any
option right) without regard to the voting limitations set forth in the
Organization Documents of Max Capital;

(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of Max Capital cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or

(c) Max Capital fails to own, directly or indirectly, free and clear of all
Liens, 100% of the Equity Interests of Max Bermuda, the Parent, Harbor Point Re,
Harbor Point

 

- 10 -



--------------------------------------------------------------------------------

U.S. Holdings, HPRe US and each Person who becomes a “Designated Borrower”
without regard to any voting limitations set forth in the Organization Documents
of such Subsidiary.

“Collateral” means, with respect to any Pledgor, all property and assets with
respect to which a security interest is purported to be granted in favor of the
Administrative Agent pursuant to a Security Agreement executed by such Pledgor.

“Collateral Account” means, with respect to any Pledgor, any account at a
Financial Institution as to which such Financial Institution, such Pledgor and
the Administrative Agent have entered into a Control Agreement.

“Consolidated Net Income” means, for any period, for Max Capital and its
Subsidiaries on a consolidated basis, the net income of Max Capital and its
Subsidiaries (excluding extraordinary gains but including extraordinary losses)
for that period calculated in accordance with GAAP.

“Control Agreement” means, with respect to any Pledgor, an agreement between
such Pledgor, the applicable Financial Institution and the Administrative Agent
with respect to any deposit or securities account of such Pledgor in which a
security interest is purported to be granted to the Administrative Agent
pursuant to a Security Agreement in form and substance reasonably acceptable to
the Administrative Agent.

“Designated Borrower” means any Subsidiary of Max Capital who prior to the First
Amendment Effective Date or thereafter becomes a party to this Agreement
pursuant to Section 2.14.

“Eligible Collateral” means Cash, Cash Equivalents, Commercial Paper, MBS
Investments, Corporate/Municipal Securities, Government Debt and G7 Securities
which (a) have the required rating as set forth on Schedule 1.03, (b) are
capable of being marked to market on a daily basis and (c) are held in a
Collateral Account.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any Credit Party within the meaning of Section 414(b)
or (c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Credit Party or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by a Credit Party or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Plan amendment as a termination under Section 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any

 

- 11 -



--------------------------------------------------------------------------------

Pension Plan or Multiemployer Plan; or (f) the imposition of any material
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon any Credit Party or any ERISA
Affiliate.

“Eurodollar Rate” means, for any Interest Period with respect to (a) any
Eurodollar Rate Loan, the rate per annum equal to the British Bankers
Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period and (b) any Base Rate Loan, the BBA
LIBOR at approximately 11:00 a.m., London time, on the date of determination for
Dollar deposits being delivered in the London interbank eurodollar market for a
term of one month commencing that day. If such rate is not available at such
time for any reason, then the “Eurodollar Rate” for such Interest Period shall
be the rate per annum determined by the Administrative Agent to be the rate at
which deposits in Dollars for delivery on the first day of such Interest Period
in same day funds in the approximate amount of the Eurodollar Rate Loan being
made, continued or converted by Bank of America and with a term equivalent to
such Interest Period would be offered by Bank of America’s London Branch to
major banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.

“Existing Letters of Credit” means all Letters of Credit outstanding on the
Amalgamation Date.

“Fair Market Value” means (a) with respect to any publicly traded security
(other than those set forth in clause (b)) the closing price for such security
on the largest exchange on which such security is traded (or if not traded on an
exchange, then the average of the closing bid and ask prices quoted
over-the-counter) on the date of the determination (as such prices are reported
in The Wall Street Journal (Midwest Edition) or if not so reported, in any
nationally recognized financial journal or newspaper), (b) with respect to Cash,
Cash Equivalents and Commercial Paper, the amounts thereof, and (c) with respect
to any Investment (other than those set forth in clauses (a), and (b)), the
price for such Investment on the date of calculation obtained from a generally
recognized source approved by the Administrative Agent or the most recent bid
quotation from such approved source (or, if no generally recognized source
exists as to a particular Investment, any other source specified by Max Capital
to which the Administrative Agent does not reasonably object). With respect to
Investments denominated in a currency other than Dollars, the Dollar equivalent
thereof (using a method agreed upon by Max Capital and the Administrative Agent)
shall be used for purposes of determining the Fair Market Value of such
Investment.

“Foreign Benefit Plan” means any employee benefit plan, pension plan or welfare
plan not subject to ERISA which is maintained or contributed to for the benefit
of the employees of a Credit Party or its Subsidiaries which, under applicable
law, (a) is required to be funded through a trust or similar funding vehicle or
(b) creates or could result in a Lien on any property of a Credit Party or any
of its Subsidiaries.

 

- 12 -



--------------------------------------------------------------------------------

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the primary obligor) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien); provided, however,
that (i) obligations of Max Bermuda or any other Insurance Subsidiary (including
without limitation any guarantee by Max Capital or any of its Subsidiaries of
such Person’s Insurance Subsidiaries’ obligations thereunder) under Primary
Policies, Reinsurance Agreements and Retrocession Agreements (including security
posted to secure obligations thereunder), (ii) obligations of Max Capital or any
of its Subsidiaries to guarantee payment of any real property lease for office
premises entered into by a direct or indirect Subsidiary of such Person in the
ordinary course of business, (iii) obligations of Max Capital or any of its
Subsidiaries arising in the ordinary course of business pursuant to letters to
certain insurers, reinsurers and insurance brokers to contribute or cause to be
contributed sufficient capital surplus to any direct or indirect Subsidiary of
such Person in the event that such Subsidiary is unable or unwilling in whole or
in part for financial reasons to make payment of any of its claims, losses or
expenses pursuant to Primary Policies on or Reinsurance Agreements issued to
clients of the addressees of such letters and (iv) agreements by Max Bermuda or
any other Insurance Subsidiary in favor of any of its Insurance Subsidiaries to
maintain the capital of such Insurance Subsidiary at 150% of the required
regulatory level (collectively, the “Permitted Transactions”) shall not be
deemed to be Guarantees or constitute Indebtedness of such Person for the
purposes of this Agreement. The amount of any Guarantee shall be deemed to be an
amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith, provided
that the amount of any Guarantee described in clause (b) of the immediately
preceding sentence shall be the lesser of (x) the fair market value of such
assets at such date of determination (determined in good faith by Max Capital)
and (y) the amount of such Indebtedness or other obligation of such other
Person. The term Guarantee as a verb has a corresponding meaning.

 

- 13 -



--------------------------------------------------------------------------------

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) all direct or contingent obligations of such Person arising under bankers’
acceptances, bank guaranties, surety bonds and similar instruments and all
obligations of such Person in respect of letters of credit;

(c) all obligations of such Person under any Swap Contract or Total Return
Equity Swap;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) capital leases and Synthetic Lease Obligations;

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, except to the extent such Indebtedness
is expressly made non-recourse to such Person. Indebtedness shall not include
(i) obligations arising from the honoring of a check, draft or similar
instrument against insufficient funds provided such obligation is extinguished
within three Business Days of its incurrence, (ii) obligations of any Insurance
Subsidiary under any Primary Policy, Reinsurance Agreement or Retrocession
Agreement, or (iii) compensatory grants of equity awards in respect of Max
Capital’s Equity Interests (including, without limitation, options, restricted
stock and restricted stock units) on account of the performance of services.

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the Applicable Issuing Party and (x) in the case of Letters of Credit
issued for its own

 

- 14 -



--------------------------------------------------------------------------------

account, the applicable Borrower, (y) in the case of Letters of Credit issued
for the account of an Insurance Subsidiary of Harbor Point Re, Harbor Point Re,
or (z) in the case of Investment Entity Letters of Credit, Harbor Point Re and
the Investment Entity for whose account such Investment Entity Letter of Credit
is issued, or in favor of the Applicable Issuing Party relating to any such
Letter of Credit.

“L/C Applicant” means (a) a Borrower with respect to Letters of Credit issued
for its account, (b) in the case of a Letter of Credit requested for the account
of an Insurance Subsidiary of Harbor Point Re, Harbor Point Re, and (c) in the
case of an Investment Entity Letter of Credit, Harbor Point Re and the
Investment Entity for whose account such Investment Entity Letter of Credit is
to be issued.

“Loan Documents” means this Agreement, each Note, each Issuer Document, each
Security Agreement, each Control Agreement, each Designated Borrower Request and
Assumption Agreement, each Guaranty and the Fee Letters.

“Loan Sublimit” means $250,000,000.

“Material Adverse Effect” means a material adverse effect upon (a) the business,
assets, properties, results of operations or condition (financial or otherwise)
of Max Capital and its Subsidiaries, taken as a whole, (b) the ability of any
Credit Party to perform its payment or other material obligations under this
Agreement or any of the other Loan Documents to which it is a party or (c) the
legality, validity or enforceability of this Agreement or any of the other Loan
Documents against any Credit Party party thereto or the rights and remedies of
the Administrative Agent and the Lenders hereunder and thereunder.

“Material Insurance Subsidiary” means Max Bermuda, Harbor Point Re, HPRe US and
each other Insurance Subsidiary whose consolidated total assets or total
revenues exceed 5% of the consolidated total assets or total revenues of Max
Capital and its Subsidiaries for the most recent fiscal quarter for which
financial statements have been delivered pursuant to Section 6.01(a) or (b);
provided, however that prior to the date after the Amalgamation Date on which
financial statements are provided as required in Section 6.01, the Pro Forma
Financial Statements shall be used.

“Material Party” means each Credit Party, each Material Insurance Subsidiary and
each other Subsidiary whose consolidated total assets or total revenues exceed
5% of the consolidated total assets or total revenues of Max Capital and its
Subsidiaries for the most recent fiscal quarter for which financial statements
have been delivered pursuant to Section 6.01(a) or (b); provided, however that
prior to the date after the Amalgamation Date on which financial statements are
provided as required in Section 6.01, the Pro Forma Financial Statements shall
be used.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which a Credit Party or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.

 

- 15 -



--------------------------------------------------------------------------------

“Parent” means (a) prior to the Amalgamation, Harbor Point Limited and (b) after
the Amalgamation, the Amalgamated Company, a Bermuda company resulting from the
amalgamation of Amalco Sub and Harbor Point Limited.

“Pension Plan” means any employee pension benefit plan (as such term is defined
in Section 3(2) of ERISA), other than a Multiemployer Plan, that is subject to
Title IV of ERISA and is sponsored or maintained by a Credit Party or any ERISA
Affiliate or to which a Credit Party or any ERISA Affiliate contributes or has
an obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years.

“Plan” means any employee benefit plan (as such term is defined in Section 3(3)
of ERISA) established by a Credit Party or, with respect to any such plan that
is subject to Section 412 of the Code or Title IV of ERISA, any ERISA Affiliate.

“Platform” has the meaning specified in Section 6.01.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of a Person,
or any payment (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any such Equity
Interest, or on account of any return of capital to such Person’s stockholders,
partners or members (or the equivalent Person thereof).

“Secured Letter of Credit” means a Letter of Credit issued at the request of a
Borrower which has been designated as a “Secured Letter of Credit” in the
applicable Letter of Credit Application. A Letter of Credit may be designated as
a Secured Letter of Credit under either the Secured Sublimit or the Unsecured
Sublimit. All Investment Entity Letters of Credit must be Secured Letters of
Credit.

“Security Agreement” means a Security Agreement substantially in the form of
Exhibit J with such changes therein as may be agreed to by the Administrative
Agent and any Pledgor which may be entered into from time to time between the
Administrative Agent and such Pledgor.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
Max Capital.

 

- 16 -



--------------------------------------------------------------------------------

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, property catastrophe futures or
any other similar transactions or any combination of any of the foregoing
(including any options to enter into any of the foregoing), whether or not any
such transaction is governed by or subject to any master agreement, and (b) any
and all transactions of any kind, and the related confirmations, which are
subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement (any such master agreement, together with any related schedules, a
Master Agreement), including any such obligations or liabilities under any
Master Agreement.

“Threshold Amount” means $50,000,000.

2.3 Amendments to Section 1.01 Consisting of Deleting Definitions. The following
definitions in Section 1.01 of the Existing Credit Agreement are hereby deleted:
Agency Security, Consolidated Debt, Debt to Capital Ratio, Government
Securities, Internal Control Event, Listing, Municipal Securities, Registered
Public Accounting Firm, Reinstatement Premiums, Shareholder’s Equity.

2.4 Amendment to Section 2.01 (Commitments). Section 2.01 of the Existing Credit
Agreement is amended in its entirety to read as follows:

On and subject to the terms and conditions set forth herein, (a) each Lender
severally agrees to make loans (each such loan, a “Loan”) to the Parent, Harbor
Point Re, Harbor Point U.S. Holdings, HPRe US and, upon receipt of all required
consents under Section 2.14, each Designated Borrower, in Dollars from time to
time, on any Business Day during the Availability Period in such Lender’s
Applicable Percentage of such aggregate amounts as the Parent may from time to
time request in an amount not to exceed the Loan Sublimit, (b) each Lender that
is not a Participating Bank severally agrees to issue, extend and renew in such
Lender’s Applicable Percentage, Several Letters of Credit at the request of and
for the account of the Parent, Harbor Point Re (or at the request of Harbor
Point Re for the account of any of its Insurance Subsidiaries), Harbor Point
U.S. Holdings, HPRe US, each Designated Borrower or, subject to satisfaction of
the provisions of Section 4.02(f), Harbor Point Re and such Investment Entity
(on a joint and several basis), from time to time during the Availability Period
and the Fronting Bank hereby agrees that it shall be severally (and not jointly)
liable for an amount equal to its Applicable Percentage plus each Participating
Bank’s Applicable Percentage and each Participating Bank hereby agrees to
purchase a risk participation in the obligations of the Fronting Bank under any
such Several Letter of Credit in an amount equal to such Participating Bank’s
Applicable Percentage, and (c) each Fronting Bank agrees to issue, extend and
renew Fronted Letters of Credit for the account of the Parent, Harbor Point Re
(or at the request of Harbor Point Re for the account of any of its Insurance
Subsidiaries), Harbor Point U.S.

 

- 17 -



--------------------------------------------------------------------------------

Holdings, HPRe US, each Designated Borrower or, subject to satisfaction of the
provisions of Section 4.02(f), Harbor Point Re and such Investment Entity (on a
joint and several basis), from time to time during the Availability Period and
each Lender agrees to purchase risk participations in the obligations of the
relevant Fronting Bank under the Fronted Letters of Credit as more fully set
forth in Section 2.03; provided, however, that after giving effect to any Credit
Extension pursuant to this Section 2.01,

(A) the Total Outstanding Amount shall not exceed the Aggregate Commitments,

(B) the aggregate Total Outstanding Amount of any Lender shall not exceed such
Lender’s Commitment,

(C) the aggregate outstanding principal amount of Loans shall not exceed the
Loan Sublimit,

(D) the Total Unsecured Outstanding Amount shall not exceed the Unsecured
Sublimit,

(E) the stated amount of all Secured Letters of Credit issued for the account of
a Borrower (including, in the case of Harbor Point Re, Secured Letters of Credit
issued for the account of any of its Insurance Subsidiaries) shall not exceed
such Borrower’s (or applicable Collateral Provider’s) Borrowing Base,

(F) the stated amount of all Investment Entity Letters of Credit shall not
exceed the Investment Entity Letter of Credit Sublimit,

(G) the stated amount of all Investment Entity Letters of Credit issued for the
account of an Investment Entity shall not exceed such Investment Entity’s
Borrowing Base, and

(H) the stated amount of all Letters of Credit denominated in an Alternative
Currency shall not exceed the Alternative Currency LC Sublimit.

All Existing Letters of Credit shall become Secured Letters of Credit on the
Amalgamation Date. Within the foregoing limits, and subject to the terms and
conditions hereof, an L/C Applicant’s ability to obtain Letters of Credit shall
be fully revolving and accordingly an L/C Applicant may during the Availability
Period obtain Letters of Credit to replace Letters of Credit that have expired
or that have been drawn upon and reimbursed. Within the limits of this
Section 2.01 and subject to the other terms and conditions hereof, a Borrower
may borrow Loans under this Section 2.01, prepay Loans under Section 2.04 and
reborrow Loans under this Section 2.01.

2.5 Amendment to Section 2.03 (Procedures for Issuance and Amendment of Letters
of Credit). Section 2.03 of the Existing Credit Agreement is amended as follows:

(a) Section 2.03(a)(i) of the Existing Credit Agreements is amended in its
entirety to read as follows:

(i) Subject to Section 2.01, each Letter of Credit shall be issued or amended,
as the case may be, upon the request of an L/C Applicant delivered to (x) a
Fronting Bank, in the case of

 

- 18 -



--------------------------------------------------------------------------------

Fronted Letters of Credit and (y) the L/C Administrator, in the case of Several
Letters of Credit (with a copy in each case to the Administrative Agent) in the
form of a Letter of Credit Application, appropriately completed and signed by a
Responsible Officer of such L/C Applicant (and in the case of Investment Entity
Letters of Credit, by a Responsible Officer of both Harbor Point Re and the
Investment Entity for whose account such Investment Entity Letter of Credit will
be issued). Such Letter of Credit Application must be received by the Applicable
Issuing Party and the Administrative Agent not later than 11:00 a.m. at least
two Business Days (or such later date and time as the Administrative Agent and
the Applicable Issuing Party may agree in a particular instance in their sole
discretion) prior to the proposed issuance date or date of amendment, as the
case may be. In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the Applicable Issuing Party: (A) the proposed issuance date of
the requested Letter of Credit (which shall be a Business Day); (B) the amount
and currency thereof; (C) the expiry date thereof; (D) the name and address of
the beneficiary thereof; (E) the documents to be presented by such beneficiary
in case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) whether
such Letter of Credit is to be a Fronted Letter of Credit or a Several Letter of
Credit (it being agreed that (x) all Letters of Credit issued in an Alternative
Currency shall be Fronted Letters of Credit and (y) in the case of Several
Letters of Credit, in the event a Lender advises the L/C Administrator that such
Lender is a Participating Bank, such Participating Bank’s Applicable Percentage
of such Several Letter of Credit will be issued by the Fronting Bank);
(H) whether such Letter of Credit shall be issued under the rules of the ISP or
the UCP; (I) the name of the account party, (J) whether such Letter of Credit
will be a Secured Letter of Credit, and (K) such other matters as the Applicable
Issuing Party may require. In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail satisfactory to the Applicable Issuing Party (1) the Letter of
Credit to be amended; (2) the proposed date of amendment thereof (which shall be
a Business Day); (3) the nature of the proposed amendment; and (4) such other
matters as the Applicable Issuing Party may require. Additionally, the
applicable L/C Applicant shall furnish to the Applicable Issuing Party and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the Applicable Issuing Party or the Administrative Agent may
require. In the event Harbor Point Re requests that a Letter of Credit be issued
for the account of any of its Insurance Subsidiaries, Harbor Point Re shall be
liable for all Obligations under such Letter of Credit and, if issued as a
Secured Letter of Credit shall be required to post Collateral in compliance with
Sections 2.01(E) and 6.11 with respect to such Letter of Credit, as if it had
been issued for the account of Harbor Point Re itself. In the event an
Investment Entity Letter of Credit is requested to be issued for the account of
an Investment Entity, Harbor Point Re shall be jointly and severally liable with
such Investment Entity for all Obligations under such Investment Entity Letter
of Credit as if it had been issued for the account of Harbor Point Re itself.

(b) Section 2.03(g)(iv) of the Existing Credit Agreement is amended in its
entirety and a new subclause (v) is added as follows:

(iv) On the Letter of Credit Expiration Date or, if earlier, the date the
Obligations are accelerated pursuant to Section 8.02, and until the final
expiration date of any Letter of Credit which was not issued as a Secured Letter
of Credit (each, an “Unsecured Letter of Credit”) and

 

- 19 -



--------------------------------------------------------------------------------

thereafter so long as any L/C Obligations with respect to such Unsecured Letters
of Credit are outstanding, Harbor Point Re shall or, if permitted under
applicable law, shall cause the applicable L/C Applicant to, Cash Collateralize
the L/C Obligations in respect of Unsecured Letters of Credit of such L/C
Applicant in an amount equal to 102% of the outstanding L/C Obligations with
respect to such Unsecured Letters of Credit.

(v) Subsection 8.02(c) sets forth certain additional requirements to deliver
Cash Collateral hereunder. For purposes of this Section 2.03 and
Section 8.02(c), “Cash Collateralize” means to pledge and deposit with or
deliver to the Administrative Agent, for the benefit of the Fronting Banks and
the Lenders, as collateral for the applicable L/C Obligations, cash or deposit
account balances pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent and the Fronting Banks (which documents
are hereby consented to by the Lenders). Derivatives of such term have
corresponding meanings. Each L/C Applicant providing cash collateral hereby
grants to the Administrative Agent, for the benefit of the Fronting Banks and
the Lenders, a security interest in all such cash, deposit accounts and all
balances therein provided by such L/C Applicant and all proceeds of the
foregoing to secure the prompt and complete payment and performance of the
respective L/C Obligations for which such Collateral was deposited. Cash
Collateral shall be maintained in blocked collateral accounts at Bank of
America, and the Administrative Agent will, at the request of Harbor Point Re,
invest any funds on deposit from time to time in any such collateral account in
Cash Equivalents having a maturity not exceeding 30 days (and funds earned on
such Cash Equivalents shall be deposited into such collateral account).

2.6 Amendment to Section 2.08 (Fees). Sections 2.08(a) and (b) of the Existing
Credit Agreement are amended in their entirety to read a follows:

(a) Commitment Fee. The Parent and Harbor Point Re shall pay to the
Administrative Agent for the account of each Lender in accordance with its
Applicable Percentage, a commitment fee equal to (i) with respect to the Secured
Sublimit, an amount equal to the Applicable Rate times the Dollar Equivalent of
the actual daily amount by which the Secured Sublimit exceeds the Total Secured
L/C Obligations and (ii) with respect to the Unsecured Sublimit, an amount equal
to the Applicable Rate times the Dollar Equivalent of the actual daily amount by
which the Unsecured Sublimit exceeds the sum of (x) the Total Unsecured
Outstanding Amount plus (y) the amount by which the Total Secured L/C
Obligations exceed the Secured Sublimit. The commitment fee shall accrue at all
times during the Availability Period, including at any time during which one or
more of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Amalgamation
Date, and on the Maturity Date. The commitment fee shall be calculated quarterly
in arrears, and if there is any change in the Applicable Rate during any
quarter, the actual daily amount shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.

(b) Utilization Fee. The Parent shall pay to the Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage, a
utilization fee equal to the Applicable Rate times the aggregate principal
amount of outstanding Loans (the “Total Loan Outstandings”) on each day that the
Total Loan Outstandings exceed 50% of the actual daily

 

- 20 -



--------------------------------------------------------------------------------

amount of the Loan Sublimit then in effect (or, if terminated, in effect
immediately prior to such termination). The utilization fee shall be due and
payable quarterly in arrears on the last Business Day of each March, June,
September and December, commencing on the first such date to occur after the
Amalgamation Date, and on the Maturity Date. The Utilization Fee shall be
calculated quarterly in arrears and if there is any change in the Applicable
Rate during any quarter, the daily amount shall be computed and multiplied by
the Applicable Rate for each period during which such Applicable Rate was in
effect. The Utilization Fee shall accrue at all times, including at any time
during which one or more of the conditions in Article IV is not met.

2.7 Amendment to Section 2.09 (Computation of Fees and Interest). Section 2.09
of the Existing Credit Agreement is amended in its entirety to read as follows:

All computations of interest for Base Rate Loans shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall bear interest for one day. Each determination by the Administrative
Agent of an interest rate or fee hereunder shall be conclusive and binding for
all purposes, absent manifest error.

2.8 Amendment to Section 2.13 (Increase in Commitments). Section 2.13(a) of the
Existing Credit Agreement is amended in its entirety to read as follows:

(a) Request for Increase. Provided there exists no Default, upon notice to the
Administrative Agent (which shall promptly notify the Lenders), the Parent may
from time to time, request an increase in the Aggregate Commitments by an amount
(for all such requests) not exceeding $150,000,000; provided that (i) any such
request for an increase shall be in a minimum amount of $10,000,000, (ii) the
Parent may make a maximum of three such requests and (iii) all increases in the
Aggregate Commitments pursuant to this Section 2.13 shall increase the Secured
Sublimit. At the time of sending such notice, the Parent (in consultation with
the Administrative Agent) shall specify the time period within which each Lender
is requested to respond (which shall in no event be less than ten Business Days
from the date of delivery of such notice to the Lenders).

2.9 Amendment to Section 4.02 (Conditions to All Credit Extensions).
Section 4.02 of the Existing Credit Agreement is amended as follows:

(a) Sections 4.02 (a), (b) and (c) of the Existing Credit Agreement are amended
in their entirety to read as follows:

(a) The representations and warranties of the Credit Parties contained in
Article V (other than Sections 5.05(b)) or any other Loan Document shall be true
and correct in all material respects on and as of the date of such Credit
Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date, and except that for
purposes of

 

- 21 -



--------------------------------------------------------------------------------

this Section 4.02, the representations and warranties contained in subsection
(a) of Section 5.05 shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b), respectively, of Section 6.01.

(b) No Default or Event of Default shall have occurred and be continuing or will
result from the making of the Credit Extensions and no Default or Event of
Default shall have occurred and be continuing under the Max Capital Credit
Documents or will result from the making of the Credit Extensions.

(c) The Administrative Agent and, if applicable, the Applicable Issuing Party
shall have received a Request for Credit Extension in accordance with the
requirements hereof and, if a Secured Letter of Credit is being requested,
(i) such Applicable Issuing Party (or, subject to compliance with
Section 6.11(c), the applicable Collateral Provider) shall have executed a
Security Agreement and Control Agreement and the Administrative Agent shall have
received such opinions with respect thereto as the Administrative Agent may
reasonably request and (ii) the Administrative Agent shall have received a
Borrowing Base Certificate calculated as of the most recent Business Day in
accordance with the requirements hereof and demonstrating compliance with
Section 6.11 with respect to such Borrower (or, subject to compliance with
Section 6.11(c), the applicable Collateral Provider).

(b) Section 4.02(e)(i) of the Existing Credit Agreement is amended in its
entirety to read as follows:

(i) a Designated Borrower Request and Assumption Agreement executed by such
Designated Borrower and the Parent and a Security Agreement and Control
Agreement executed by such Designated Borrower,

(c) Section 4.02(g)(i) of the Existing Credit Agreement is amended in its
entirety to read as follows:

(i) a certificate of a Responsible Officer of the Parent confirming that no
event of the type described in Sections 8.01(c), (d) or (l) has occurred and is
continuing with respect to such Investment Entity; and

2.10 Amendment to Article V. The introductory paragraph of Article V of the
Existing Credit Agreement is hereby amended in its entirety to read as follows:

Each Borrower represents and warrants solely with respect to itself and its
respective Subsidiaries (provided that (x) only the Parent and Harbor Point Re
make the representation in Section 5.16 with respect to each Investment Entity
which is a Pledgor, and (y) only the Parent makes the representations in
Sections 5.05 and 5.10) to the Administrative Agent and the Lenders that:

2.11 Amendment to Section 5.05 (Projections, etc). Section 5.05 of the Existing
Credit Agreement is amended in its entirety to read as follows:

 

- 22 -



--------------------------------------------------------------------------------

5.05 Financial Statements.

(a) The audited consolidated balance sheet and related consolidated statements
of income or operations, shareholders’ equity and cash flows for the fiscal year
ended December 31, 2009 of (x) Max Capital and its Subsidiaries and (y) Harbor
Point Re and its Subsidiaries (A) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, (B) fairly present in all material respects the
financial condition of Max Capital and its Subsidiaries or Harbor Point Re and
its Subsidiaries, as the case may be, as of the date thereof and their results
of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby.

(b) The Pro Forma Financial Statements reflect adjustments made on a pro forma
basis to give effect to the consummation of the Amalgamation in accordance with
Regulation S-X of the Securities Act of 1933. The Pro Forma Financial Statements
have been prepared based on stated assumptions made in good faith and having a
reasonable basis set forth therein, present fairly in all material respects the
consolidated financial condition of Max Capital and the Parent and their
Subsidiaries on an unaudited pro forma basis as of the date set forth therein
after giving effect to the consummation of the Amalgamation.

2.12 Amendment to Section 5.10. Section 5.10 of the Existing Credit Agreement is
amended in its entirety to read as follows:

(a) Except as could not reasonably be expected to have a Material Adverse
Effect: (i) each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state laws and
(ii) each Plan that is intended to qualify under Section 401(a) of the Code has
received a favorable determination letter from the IRS or an application for
such a letter is currently being processed by the IRS with respect thereto and,
to the best knowledge of the Parent, nothing has occurred which would prevent,
or cause the loss of, such qualification. The Parent and each ERISA Affiliate
have made all required contributions to each Plan subject to Section 412 of the
Code, and no application for a funding waiver or an extension of any
amortization period pursuant to Section 412 of the Code has been made with
respect to any Plan.

(b) There are no pending or, to the best knowledge of the Parent, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

(c) (i) No ERISA Event has occurred or is reasonably expected to occur that
could reasonably be expected to have a Material Adverse Effect; (ii) neither the
Parent nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
material liability under Title IV of ERISA with respect to any Pension Plan
(other than (x) premiums due and not delinquent under Section 4007 of ERISA and
(y) required contributions thereto); (iii) no Credit Party nor any ERISA
Affiliate has incurred, or

 

- 23 -



--------------------------------------------------------------------------------

reasonably expects to incur, any material liability (and no event has occurred
which, with the giving of notice under Section 4219 of ERISA, would result in
material liability) under Sections 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (iv) no Credit Party nor any ERISA Affiliate has engaged
in a transaction that could be subject to Sections 4069 or 4212(c) of ERISA.

(d) With respect to any Foreign Benefit Plan, (i) except as could not reasonably
be expected to have a Material Adverse Effect, each Foreign Benefit Plan is in
compliance in all material respects with applicable law, (ii) the aggregate of
the accumulated benefit obligations under all Foreign Benefit Plans does not
exceed the current fair market value of the assets held in the trust or similar
funding vehicles for such Foreign Benefit Plans in an amount in excess of the
Threshold Amount, and (iii) reasonable reserves have been established in
accordance with prudent business practice or where required by ordinary
accounting practices in the jurisdiction in which such Foreign Benefit Plan is
maintained. There are no material actions, suits or claims (other than routine
claims for benefits) pending, or to the knowledge of the Parent threatened
against it or any of its Subsidiaries with respect to any Foreign Benefit Plan
which could reasonably be expected to result in a Material Adverse Effect.

2.13 Amendment to Section 5.12 (Margin Regulations; Investment Company Act;
Investment Business Act. Section 5.12(b) of the Existing Credit Agreement is
amended by inserting the words “of the Parent” after the word “Subsidiary”.

2.14 Amendment to Section 5.16 (First Priority Interest). Section 5.16 of the
Existing Credit Agreement is amended in its entirety to read as follows:

The Administrative Agent, for the benefit of itself, the Fronting Banks, the L/C
Issuers, the L/C Administrator and the Lenders, has a first priority (subject
only to Liens of the type described in Sections 7.08(b) and (o)) perfected
security interest in the Collateral pledged by each Pledgor pursuant to its
respective Security Agreement.

2.15 Amendments to Covenants and Events of Default. Articles VI, VII and VIII of
the Existing Credit Agreement are hereby amended by substituting Annex A
attached hereto therefor.

2.16 Amendments to Schedules. Schedule 1.03 (Borrowing Base Calculation) of the
Existing Credit Agreement is hereby amended by substituting Schedule 1.03
attached hereto therefor. Schedule 1.04 (Concentration Limits) attached hereto
is added as new Schedule 1.04.

ARTICLE III

CONDITIONS OF EFFECTIVENESS

3.1 The limited consent set forth in Article I of this Amendment shall become
effective as of the date (the “Consent Effective Date”) when, and only when,
each of the following conditions precedent shall have been satisfied:

(a) The Administrative Agent shall have received a counterpart of this Amendment
executed and delivered by the Borrowers, the Administrative Agent and the
Required Lenders (with fifteen counterparts to be delivered after the Consent
Effective Date).

 

- 24 -



--------------------------------------------------------------------------------

(b) The representations and warranties of the Borrowers contained in the
Existing Credit Agreement (other than Section 5.05(b) and (c)) and the other
Loan Documents are true and correct in all material respects as of the Consent
Effective Date, with the same effect as though made on such date (unless stated
to relate solely to an earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date).

(c) An amendment to the Max Capital Credit Agreement in substantially the same
form as this Amendment has been executed and delivered by Max Capital, Max
Bermuda, the Administrative Agent and the Required Lenders (as defined in the
Max Capital Credit Agreement) and the conditions precedent set forth in
Section 3.1 thereof shall have been satisfied).

(d) No Default or Event of Default has occurred and is continuing or will result
from the execution and delivery or effectiveness of Article I of this Amendment
or the Amalgamation Agreement.

(e) There has not occurred since December 31, 2009 any Material Adverse Effect
(as defined in the Existing Credit Agreement).

3.2 The amendments set forth in Article II of this Amendment shall become
effective as of the date (the “First Amendment Effective Date”) when, and only
when, each of the following conditions precedent shall have been satisfied or
waived:

(a) The Administrative Agent shall have received the following (in such number
as the Administrative Agent may deem appropriate):

(i) A Guaranty in substantially the form of Annex C to this Amendment executed
and delivered by Max Capital, and, if required by the Administrative Agent in
its sole discretion, Amalco Sub, pursuant to which such Person guarantees the
Obligations of the Borrowers under the Credit Agreement;

(ii) A Security Agreement and Control Agreement executed and delivered by each
Borrower (or such Borrower’s Collateral Provider) who has Secured Letters of
Credit outstanding and the Administrative Agent;

(iii) Legal opinions of counsel to the Credit Parties (including, without
limitation, opinions of New York and Bermuda counsel) as may be reasonably
requested by the Administrative Agent;

(iv) A certificate of an Executive Officer of each Borrower certifying that
after giving effect to the amendments in Article II and filing of the
Amalgamation Agreement:

(A) No Default or Event of Default has occurred and is continuing or will result
from the execution and delivery or effectiveness of the amendments set forth
herein or the Amalgamation;

 

- 25 -



--------------------------------------------------------------------------------

(B) The representations and warranties (other than Sections 5.05(a) and (b) and
Section 5.10, in each case, with respect to Max Capital) of the Credit Parties
contained in the Credit Agreement and the other Loan Documents are true and
correct in all material respects as of the First Amendment Effective Date, with
the same effect as though made on such date (unless stated to relate solely to
an earlier date, in which case such representations and warranties shall be true
and correct in all material respects as of such earlier date);

(C) There are no material insurance regulatory proceedings pending or, to the
knowledge of such Responsible Officer, threatened against Max Capital, Harbor
Point, the Amalgamated Company or any Insurance Subsidiary in any jurisdiction;
and

(D) There has not occurred since December 31, 2009 (x) any Material Adverse
Effect described in clauses (b) or (c) of the definition thereof in the Existing
Credit Agreement after giving effect to the amendment to such definition
contained in this Amendment or (y) any Material Adverse Effect (as defined in
Section 8.13 of the Amalgamation Agreement) on Max Capital and its Subsidiaries
(after giving effect to the Amalgamation);

(v) A certificate of the secretary or an assistant secretary of each Credit
Party (other than the Amalgamated Company), in form and substance reasonably
satisfactory to the Administrative Agent, certifying (A) that attached thereto
is a true and complete copy of the certificate of incorporation, memorandum of
association (or another similar governing document) and all amendments thereto
of such Credit Party, certified as of a recent date by the Registrar of
Companies for the Bermuda Ministry of Finance, and that the same has not been
amended since the date of such certification, (B) that attached thereto is a
true and complete copy of the Bye-laws or similar governing document of such
Credit Party, as then in effect and as in effect at all times from the date on
which the resolutions referred to in clause (C) below were adopted to and
including the date of such certificate, and (C) that attached thereto is a true
and complete copy of resolutions adopted by the board of directors (or similar
governing body) of such Credit Party authorizing the execution, delivery and
performance of the Credit Agreement and the other Loan Documents (and, if
applicable, the Amalgamation Agreement) to which such Credit Party is or becomes
a party, and (D) as to the incumbency and genuineness of the signature of each
officer of such Credit Party executing any such Loan Documents, and attaching
all such copies of the documents described above;

 

- 26 -



--------------------------------------------------------------------------------

(vi) A certificate of the secretary or an assistant secretary of the Amalgamated
Company, in form and substance reasonably satisfactory to the Administrative
Agent, certifying (A) that attached thereto is a true and complete copy of the
application for registration of an amalgamated company and resulting memorandum
of association of the Amalgamated Company and that the same has been presented
for filing with the Registrar of Companies for the Bermuda Ministry of Finance,
(B) that attached thereto is a true and complete copy of the Bye-laws or similar
governing document of the Amalgamated Company then in effect and as in effect at
all times from the date on which the resolutions referred to in clause (C) below
were adopted to and including the date of such certificate, and (C) that
attached thereto is a true and complete copy of resolutions adopted by the board
of directors (or similar governing body) of the Amalgamated Company authorizing
the execution, delivery of the Guaranty and the performance of the Guaranty, the
Credit Agreement and the other Loan Documents to which it is a party, and (D) as
to the incumbency and genuineness of the signature of each officer of the
Amalgamated Company executing the Guaranty or any of the other Loan Documents,
and attaching all such copies of the documents described above;

(vii) If there has been a material change from the Pro Forma Financial
Statements delivered to the Lenders prior to the date of this Amendment, an
update of such Pro Forma Financial Statements;

(viii) A Compliance Certificate executed by Max Capital calculated on a pro
forma basis as of the date of the most recent year to date update of the Pro
Forma Financial Statements after giving effect to the Amalgamation and this
Amendment and certifying as to Max Capital Debt Rating;

(ix) A Borrowing Base Certificate executed by each Pledgor (or such Pledgor’s
Collateral Provider) calculated as of the close of business one Business Day
prior to the First Amendment Effective Date giving effect to the Amendments;

(x) The investment guidelines for Max Capital and its Subsidiaries which will be
in effect on the Amalgamation Date;

(xi) Satisfactory confirmation from A.M. Best Company, Inc. that the current
Financial Strength Rating of Max Bermuda and Harbor Point Re is “A-” (stable) or
better (even if such Financial Strength Rating is different than the Financial
Strength Rating, if any, required under the Amalgamation Agreement); and

(xii) True, complete and correct copies of the Amalgamation Agreement which
shall be in full force and effect and shall not have been amended in a manner
that is materially adverse to the Lenders since the Consent Effective Date
(except for such amendments as have been approved by the Administrative Agent
(with the consent of the Required Lenders)) and, to the extent not included as
Exhibits to the Amalgamation Agreement, the other material documents required to
be executed in connection with the Closing (as defined in the Amalgamation
Agreement).

 

- 27 -



--------------------------------------------------------------------------------

(b) All approvals, permits and consents of any Governmental Authorities
(including, without limitation, all relevant Insurance Regulatory Authorities)
in each jurisdiction where any of Max Capital, Amalco Sub, Harbor Point, Harbor
Point Re, HPRe US or Max Bermuda underwrite or engage in material business or of
other Persons (the failure of which to obtain would reasonably likely be
materially detrimental to the Credit Parties or the Lenders), if any, required
to be obtained prior to the Closing (as defined in the Amalgamation Agreement)
in connection with the execution and delivery of the Amalgamation Agreement,
this Amendment (including the effectiveness of the amendments herein) and the
other Loan Documents and the consummation of the transactions contemplated
hereby and thereby shall have been obtained (without the imposition of
restrictions or conditions that are materially adverse to the Administrative
Agent, the Fronting Bank or the Lenders with respect to the transactions
contemplated hereby), and all related filings, if any, shall have been made, and
all such approvals, permits, consents and filings shall be in full force and
effect and the Administrative Agent shall have received such copies thereof as
it shall have reasonably requested; all applicable waiting periods shall have
expired or terminated, and no order, injunction or decree shall have been
entered by, any Governmental Authority, in each case to enjoin, restrain,
restrict, set aside or prohibit, or impose materially adverse conditions upon,
the Amalgamation, this Amendment or any of the other Loan Documents or the
consummation of the transactions contemplated hereby or thereby that, in any
case, would or would reasonably be expected to have a Material Adverse Effect
described in clauses (b) or (c) of the definition thereof in the Existing Credit
Agreement after giving effect to the amendment to such definition contained in
this Amendment or any Regulatory Material Adverse Effect (as defined in the
Amalgamation Agreement).

(c) All conditions precedent to the Effective Time (as defined in the
Amalgamation Agreement) shall have been satisfied or otherwise waived (with the
approval of the Administrative Agent, it being agreed that a change to the
Financial Strength Rating condition precedent in the Amalgamation Agreement
shall not require the consent of the Administrative Agent), all necessary
filings in connection therewith shall have been made, and the First Amendment
Effective Date will be the same as the Amalgamation Date.

(d) The “Third Amendment Effective Date” under the Max Capital Credit Agreement
will occur concurrently with the First Amendment Effective Date hereunder and
either (x) no amendments to other credit facilities of Harbor Point and its
Subsidiaries or Max Capital and its Subsidiaries, as applicable, shall be
necessary in connection with the consummation of the Amalgamation or (y) if any
such amendments are required, such amendments are, or concurrently with the
First Amendment Effective Date will become, effective.

(e) The Credit Parties shall have provided the Administrative Agent and the
Lenders with all necessary information, documents and certificates as the
Administrative Agent and the Lenders may reasonably request in order to comply
with the Patriot Act and related “Know Your Customer” rules and regulations.

 

- 28 -



--------------------------------------------------------------------------------

(f) There has not occurred since December 31, 2009 (i) any Material Adverse
Effect described in clauses (b) or (c) of the definition thereof in the Existing
Credit Agreement after giving effect to the amendment to such definition
contained in this Amendment or (ii) any Material Adverse Effect (as defined in
Section 8.13 of the Amalgamation Agreement) on Max Capital and its Subsidiaries
(after giving effect to the Amalgamation).

(g) The representations and warranties of the Credit Parties contained in the
Credit Agreement and the other Loan Documents are true and correct in all
material respects as of the First Amendment Effective Date, with the same effect
as though made on such date (unless stated to relate solely to an earlier date,
in which case such representations and warranties shall be true and correct in
all material respects as of such earlier date).

(h) No Default or Event of Default has occurred and is continuing or will result
from the effectiveness of the Amendments in Article II hereof or the
Amalgamation Agreement.

(i) All fees and reasonable out-of-pocket expenses of the Administrative Agent
and the Arranger (including, without limitation, reasonable and documented legal
fees and expenses invoiced prior to such date) in connection with the First
Amendment Effective Date shall have been paid.

(j) A letter from the process agent agreeing to the service of process terms of
each Guaranty or other Loan Document requiring the same.

(k) Such other documents, certificates, opinions and instruments in connection
with the transactions contemplated hereby as the Administrative Agent shall have
reasonably requested.

ARTICLE IV

CONFIRMATION OF REPRESENTATIONS AND WARRANTIES

Each Credit Party hereby represents and warrants, on and as of the Consent
Effective Date and the First Amendment Effective Date, that (i) the
representations and warranties applicable to such Credit Party contained in the
Credit Agreement and the other Loan Documents are true and correct in all
material respects on and as of the Consent Effective Date and the First
Amendment Effective Date, both immediately before and after giving effect to the
applicable provisions of this Amendment (except to the extent any such
representation or warranty is expressly stated to have been made as of a
specific date, in which case such representation or warranty shall be true and
correct in all material respects as of such date), (ii) this Amendment has been
duly authorized, executed and delivered by such Credit Party and constitutes the
legal, valid and binding obligation of such Credit Party enforceable against it
in accordance with its terms, subject to general principles of equity
(regardless of whether considered in a proceeding

 

- 29 -



--------------------------------------------------------------------------------

in equity or at law) and to applicable bankruptcy, insolvency, and similar laws
affecting the enforcement of creditors’ rights generally, (iii) no Default or
Event of Default shall have occurred and be continuing on the Consent Effective
Date and the First Amendment Effective Date, both immediately before and after
giving effect to the applicable provisions of this Amendment, (iv) the Credit
Parties have heretofore furnished to the Administrative Agent true and complete
copies of the Amalgamation Agreement (including all exhibits and schedules) and
all amendments, modifications and waivers relating thereto (collectively, the
“Amalgamation Documents”) and (v) as of the First Amendment Effective Date, none
of the Amalgamation Documents has been amended, modified or supplemented, nor
any condition or provision thereof waived, in each case in a manner materially
adverse to the Lenders other than as approved by the Administrative Agent with
the consent of the Required Lenders, and each such Amalgamation Document is in
full force and effect, to the extent applicable.

ARTICLE V

ACKNOWLEDGEMENT AND CONFIRMATION OF THE CREDIT PARTIES

Each of the Credit Parties hereby confirms and agrees that, after giving effect
to the applicable provisions of this Amendment, the Credit Agreement and the
other Loan Documents remain in full force and effect and enforceable against the
Credit Parties in accordance with their respective terms, subject to general
principles of equity (regardless of whether considered in a proceeding in equity
or at law) and to applicable bankruptcy, insolvency, and similar laws affecting
the enforcement of creditors’ rights generally and shall not be discharged,
diminished, limited or otherwise affected in any respect, and represents and
warrants to the Lenders that it has no knowledge of any claims, counterclaims,
offsets, or defenses to or with respect to its obligations under the Loan
Documents, or if such Credit Party has any such claims, counterclaims, offsets,
or defenses to the Loan Documents or any transaction related to the Loan
Documents, the same are hereby waived, relinquished, and released in
consideration of the execution of this Amendment. This acknowledgement and
confirmation by the Credit Parties is made and delivered to induce the
Administrative Agent and the Lenders to enter into this Amendment, and each of
the Credit Parties acknowledges that the Administrative Agent and the Lenders
would not enter into this Amendment in the absence of the acknowledgement and
confirmation contained herein.

ARTICLE VI

MISCELLANEOUS

6.1 Governing Law. This Amendment shall be governed by and construed and
enforced in accordance with the laws of the State of New York.

6.2 Full Force and Effect. Except as expressly amended hereby, the Existing
Credit Agreement shall continue in full force and effect in accordance with the
provisions thereof on the date hereof. From and after the First Amendment
Effective Date, any reference to the Credit Agreement or any of the other Loan
Documents herein or in any Loan Document shall refer to the Existing Credit
Agreement and Loan Documents as amended hereby. This Amendment is limited as
specified and shall not constitute or be deemed to constitute an amendment,

 

- 30 -



--------------------------------------------------------------------------------

modification or waiver of any provision of the Credit Agreement except as
expressly set forth herein. This Amendment shall constitute a Loan Document
under the terms of the Credit Agreement.

6.3 Expenses. All reasonable fees and expenses of counsel to the Administrative
Agent, and all reasonable out-of-pocket costs and expenses of the Administrative
Agent, in each case, in connection with the preparation, negotiation, execution
and delivery of this Amendment and the other Loan Documents delivered in
connection herewith shall have been paid to the extent invoiced.

6.4 Severability. To the extent any provision of this Amendment is prohibited by
or invalid under the applicable law of any jurisdiction, such provision shall be
ineffective only to the extent of such prohibition or invalidity and only in any
such jurisdiction, without prohibiting or invalidating such provision in any
other jurisdiction or the remaining provisions of this Amendment in any
jurisdiction.

6.5 Successors and Assigns. This Amendment shall be binding upon, inure to the
benefit of and be enforceable by the respective successors and permitted assigns
of the parties hereto.

6.6 Construction. The headings of the various sections and subsections of this
Amendment have been inserted for convenience only and shall not in any way
affect the meaning or construction of any of the provisions hereof.

6.7 Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto on separate counterparts, each of which when so
executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. Delivery of an executed signature page
of this Amendment by facsimile transmission or electronic “.pdf” file shall be
effective as delivery of a manually executed counterpart hereof.

[THE BALANCE OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

- 31 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized officers as of the date first above written.

 

HARBOR POINT LIMITED

By:

 

/S/ ANDREW COOK

Name:

  Andrew Cook

Title:

  Chief Financial Officer

HARBOR POINT RE LIMITED

By:

 

/S/ ANDREW COOK

Name:

  Andrew Cook

Title:

  Chief Financial Officer

HARBOR POINT REINSURANCE U.S., INC.

By:

 

/S/ JEFFREY L. WEBB

Name:

  Jeffrey L. Webb

Title:

  Treasurer

HARBOR POINT U.S. HOLDINGS, INC.

By:

 

/S/ JEFFREY L. WEBB

Name:   Jeffrey L. Webb

Title:

  Treasurer

 

S-1



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as

Administrative Agent, Fronting Bank, L/C

Administrator and Lender

By:

 

/S/ DEBRA BASLER

Name:   Debra Basler Title:   Senior Vice President

 

S-2



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH,

as Fronting Bank and Lender

By:  

/S/ JOHN MCGILL

Name:   John McGill

Title:

  Director By:  

/S/ MICHAEL CAMPITES

Name:   Michael Campites

Title:

  Vice President

 

S-3



--------------------------------------------------------------------------------

ING BANK N.V., LONDON BRANCH, as Lender

By:

 

/S/ N. J. MARCHANT

Name:

  N. J. Marchant

Title:

  Director

By:

 

/S/ M. E. R. SHERMAN

Name:

  M. E. R. Sherman

Title:

  Managing Director

 

S-4



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON, as Lender By:  

/S/ MICHAEL PENSARI

Name:   Michael Pensari Title:   Vice President

 

S-5



--------------------------------------------------------------------------------

CITIBANK, N.A., as Lender By:  

/S/ CYNTHIA PRIEST

Name:   Cynthia Priest Title:   Vice President

 

S-6



--------------------------------------------------------------------------------

CREDIT SUISSE AG, NEW YORK BRANCH,

F/K/A CREDIT SUISSE, NEW YORK BRANCH,

as Lender

By:

 

/S/ JAY CHALL

Name:

  Jay Chall

Title:

  Director

By:

 

/S/ KARL M. STUDER

Name:

  Karl M. Studer

Title:

  Director

 

S-7



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL

ASSOCIATION, as Lender

By:

 

/S/ FRANKLIN M. WESSINGER

Name:

  Franklin M. Wessinger

Title:

  Managing Director

 

S-8



--------------------------------------------------------------------------------

Annex A

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any L/C Obligation,
Loan or other Obligation hereunder (other than any contingent indemnification
liability that is not then payable) shall remain unpaid or unsatisfied, or any
Letter of Credit shall remain outstanding, Max Capital and each Credit Party
shall, and shall to the extent required pursuant to the applicable provisions of
this Article VI, cause each of their respective Subsidiaries to (provided that
each Credit Party covenants solely with respect to itself and its respective
Subsidiaries):

Reports, Certificates and Other Information. Furnish or cause to be furnished to
the Administrative Agent for distribution to the Lenders:

GAAP Financial Statements:

Within 45 days after the close of each of the first three fiscal quarters of
each fiscal year beginning with the fiscal quarter ending after the Amalgamation
Date (A) of Harbor Point Re, a copy of the unaudited consolidated balance sheets
of Harbor Point Re and its Subsidiaries, as of the close of such quarter and the
related statements of income and cash flows for that portion of the fiscal year
ending as of the close of such fiscal quarter, all prepared in accordance with
GAAP (subject to normal year-end adjustments and the absence of footnotes) and
accompanied by the certification of a Responsible Officer of Harbor Point Re
that all such financial statements are complete and correct and present fairly,
in all material respects, in accordance with GAAP (subject to normal year-end
adjustments and the absence of footnotes) the consolidated results of operations
and cash flows of Harbor Point Re and its Subsidiaries as at the end of such
fiscal quarter and for the period then ended, (B) of Max Capital, a copy of the
unaudited consolidated balance sheets of Max Capital, as of the close of such
quarter and the related consolidated statements of income and cash flows for
that portion of the fiscal year ending as of the close of such fiscal quarter,
all prepared in accordance with GAAP (subject to normal year-end adjustments and
the absence of footnotes) and accompanied by the certification of a Responsible
Officer of Max Capital that all such financial statements are complete and
correct and present fairly, in all material respects, in accordance with GAAP
(subject to normal year-end adjustments and the absence of footnotes) the
consolidated results of operations and cash flows of Max Capital as at the end
of such fiscal quarter and for the period then ended and (C) of the Parent, a
copy of the unaudited consolidated balance sheets of the Parent, as of the close
of such quarter and the related consolidated statements of income and cash flows
for that portion of the fiscal year ending as of the close of such fiscal
quarter, all prepared in accordance with GAAP (subject to normal year-end
adjustments and the absence of footnotes) and accompanied by the certification
of a Responsible Officer of the Parent that all such financial statements are
complete and correct and present fairly, in all material respects, in accordance
with GAAP (subject to normal year-end adjustments and the absence of footnotes)
the consolidated results of operations and cash flows of the Parent as at the
end of such fiscal quarter and for the period then ended.

 

A-1



--------------------------------------------------------------------------------

Within 90 days after the close of each fiscal year beginning with the fiscal
year ended 2009, (A) of Harbor Point Re, a copy of the annual audited
consolidated financial statements of Harbor Point Re and its Subsidiaries
consisting of balance sheets and statements of income and retained earnings and
cash flows, setting forth in comparative form in each case the figures for the
previous fiscal year, which financial statements shall be prepared in accordance
with GAAP, certified without material qualification by KPMG or any other firm of
independent certified public accountants of recognized national standing
selected by Max Capital and reasonably acceptable to the Required Lenders that
all such financial statements are complete and correct and present fairly, in
all material respects, in accordance with GAAP the financial position and the
results of operations and cash flows of Harbor Point Re and its Subsidiaries as
at the end of such year and for the period then ended, (B) of Max Capital, a
copy of the annual audited financial statements of Max Capital consisting of
consolidated and consolidating balance sheets and consolidated and consolidating
statements of income and retained earnings and cash flows, setting forth in
comparative form in each case the figures for the previous fiscal year, which
financial statements shall be prepared in accordance with GAAP, certified
without material qualification by KPMG or any other firm of independent
certified public accountants of recognized national standing selected by Max
Capital and reasonably acceptable to the Required Lenders that all such
financial statements are complete and correct and present fairly, in all
material respects, in accordance with GAAP the financial position and the
results of operations and cash flows of Max Capital as at the end of such year
and for the period then ended and (C) of the Parent, a copy of the annual
audited financial statements of the Parent consisting of consolidated and
consolidating balance sheets and consolidated and consolidating statements of
income and retained earnings and cash flows, setting forth in comparative form
in each case the figures for the previous fiscal year, which financial
statements shall be prepared in accordance with GAAP, certified without material
qualification by KPMG or any other firm of independent certified public
accountants of recognized national standing selected by Max Capital and
reasonably acceptable to the Required Lenders that all such financial statements
are complete and correct and present fairly, in all material respects, in
accordance with GAAP the financial position and the results of operations and
cash flows of the Parent as at the end of such year and for the period then
ended.

SAP Financial Statements. Within 30 days after the transmittal thereof to any
Governmental Authority, any Annual Statement or quarterly statutory statements
required to be delivered to such Governmental Authority by a Credit Party or any
Material Insurance Subsidiary prepared in conformity with the requirements
thereof.

Monthly Report and Borrowing Base Certificate. As soon as available, but in any
event within 25 days after the end of each calendar month of each fiscal year,
(i) a report listing each Pledgor’s Eligible Collateral and (ii) a Borrowing
Base Certificate executed by a Responsible Officer. For purposes of such report
and of completing the Borrowing Base Certificate required under this
Section 6.01(c), Eligible Collateral shall be valued based on its Fair Market
Value as at the last Business Day of the calendar month for which such report or
Borrowing Base Certificate is being delivered.

 

A-2



--------------------------------------------------------------------------------

SEC Filings, etc. Promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of Max Capital or any other Credit Party (except (i) any
stockholder reports prepared internally for Subsidiaries (and not for the use of
or distribution to third parties) and (ii) notices given pursuant to the
management rights letter agreements between Max Capital or any other Credit
Party and certain shareholders), and copies of all annual, regular, periodic and
special reports and registration statements which Max Capital or any other
Material Party may file or be required to file with the SEC under Section 13 or
15 of the Securities Exchange Act of 1934, and not otherwise required to be
delivered to the Administrative Agent pursuant hereto.

Additional Borrowing Base Certificates. Promptly, at the request of the
Administrative Agent, a Borrowing Base Certificate for any given Business Day
executed by a Responsible Officer of each Pledgor (or such Pledgor’s Collateral
Provider).

Notice of Default, etc. Promptly (and in any event within two Business Days)
after any Responsible Officer of any Credit Party knows or has reason to know of
the existence of any Default, any ERISA Event or any development or other
information which would have a Material Adverse Effect, telephonic or
telegraphic notice specifying the nature of such Default, ERISA Event or
development or information, including the anticipated effect thereof, which
notice shall be promptly confirmed in writing within two Business Days;

Other Information. The following certificates and other information which shall
be delivered promptly after (and in any event within five Business Days after)
receipt of:

Copies of any financial examination reports by a Governmental Authority with
respect to any Material Insurance Subsidiary relating to the insurance business
of such Material Insurance Subsidiary (when, and if, prepared); provided,
interim reports shall only be required to be delivered hereunder at such time as
such Credit Party has knowledge that a final report will not be issued and
delivered to the Administrative Agent within 90 days of any such interim report.

Copies of all filings (other than nonmaterial filings) with Governmental
Authorities by any Material Insurance Subsidiary, including, without limitation,
filings which seek approval of Governmental Authorities with respect to
transactions between any Credit Party or any Material Insurance Subsidiary and
its Affiliates.

Notice of proposed or actual suspension, termination or revocation of any
material license of any Material Insurance Subsidiary by any Governmental
Authority or of receipt of notice from any Governmental Authority notifying a
Credit Party or any Material Insurance Subsidiary of a hearing relating to such
a suspension, termination or revocation, including any request by a Governmental
Authority which commits any Credit Party or any Material Insurance Subsidiary to
take, or refrain from taking, any action or which otherwise materially and
adversely affects the authority of any Credit Party or any Material Insurance
Subsidiary to conduct its business.

 

A-3



--------------------------------------------------------------------------------

Notice of any pending or threatened (in writing) investigation or regulatory
proceeding (other than routine periodic investigations or reviews) by any
Governmental Authority concerning the business, practices or operations of any
Credit Party or any Material Insurance Subsidiary.

Notice of any actual or, to the knowledge of any Credit Party, proposed material
changes in the Insurance Code governing the investment or dividend practices of
any Credit Party or any Material Insurance Subsidiary that could reasonably be
expected to adversely affect such Person in any material respect.

Notice of any material change in accounting policies or financial reporting
practices by Max Capital or any other Credit Party except as required or
permitted by GAAP or SAP, as applicable.

Promptly upon the announcement thereof, any change in the Max Capital Debt
Rating or in the Financial Strength Rating of Max Bermuda, Harbor Point Re or
HPRe US.

Compliance Certificates. Concurrently with the delivery to the Administrative
Agent of the GAAP financial statements under Sections 6.01(a)(i) and
6.01(a)(ii), for each fiscal quarter and fiscal year of the Borrowers, and at
any other time no later than ten Business Days following a written request of
the Administrative Agent, a duly completed Compliance Certificate, signed by the
chief executive officer, chief financial officer, chief risk officer or chief
operating officer of Max Capital.

Notice of Litigation, License, etc. Promptly upon learning of the occurrence of
any of the following, written notice thereof, describing the same and the steps
being taken by Max Capital or any other Credit Party with respect thereto:
(i) the institution of, or any adverse determination in, any litigation,
arbitration proceeding or governmental proceeding which could, if adversely
determined, be reasonably expected to have a Material Adverse Effect and which
is not Ordinary Course Litigation, (ii) the institution of, or any adverse
determination in, any litigation or arbitration proceeding with respect to a
Reinsurance Agreement or Primary Policy (x) issued by Max Bermuda or any of its
Subsidiaries involving unreserved claims in excess of 10% of Max Bermuda’s Net
Worth, (y) issued by Insurance Subsidiaries of Max US Holdings involving
unreserved claims in excess of 10% of Max Capital’s Net Worth, or (z) issued by
Insurance Subsidiaries of the Parent involving unreserved claims in excess of
10% of the Parent’s Net Worth; (iii) the commencement of any dispute which could
reasonably be expected to lead to the modification, transfer, revocation,
suspension or termination of this Agreement or any Loan Document; or (iv) any
event which could be reasonably expected to have a Material Adverse Effect.

Other Information. From time to time such other information concerning Max
Capital and its Subsidiaries as the Administrative Agent or any Lender through
the Administrative Agent may reasonably request.

Documents required to be delivered pursuant to Section 6.01(a)(i) or (ii) or
Section 6.01(d) (to the extent any such documents are included in materials
otherwise filed with the

 

A-4



--------------------------------------------------------------------------------

SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrowers post such documents,
or provide a link thereto on Max Capital’s or Max Bermuda’s respective website
on the Internet at the respective website address listed on Schedule 11.02; or
(ii) on which such documents are posted on the Borrowers’ behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (i) the Borrowers shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrowers to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrowers shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. Notwithstanding anything contained herein, in every
instance the Borrowers shall be required to provide paper copies of the
Compliance Certificates required by Section 6.01(h) to the Administrative Agent.
Except for such Compliance Certificates, the Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Borrowers with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

The Borrowers hereby acknowledge that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the Fronting Bank materials
and/or information provided by or on behalf of the Borrowers hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to either Borrower or its
securities) (each, a “Public Lender”). The Borrowers hereby agree that (w) all
Borrower Materials that are to be made available to Public Lenders shall be
clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that
the word “PUBLIC” shall appear prominently on the first page thereof; (x) by
marking Borrower Materials “PUBLIC,” the Borrowers shall be deemed to have
authorized the Administrative Agent, the Arranger, the Fronting Bank and the
Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to either Borrower or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 11.07); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Investor”; and (z) the Administrative Agent and the Arranger
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Investor.”

Corporate Existence, Foreign Qualification; Permits. (a) Preserve, renew and
maintain in full force and effect the legal existence and good standing of each
Credit Party and each Material Subsidiary under the laws of the jurisdiction of
its organization except in a transaction permitted by Section 7.05 and except to
the extent that the failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (b) take all reasonable action to maintain all

 

A-5



--------------------------------------------------------------------------------

rights, privileges, permits, licenses and franchises necessary in the normal
conduct of the respective businesses of each Credit Party and each Material
Subsidiary, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect.

Books, Records and Inspections. (a) Maintain proper books of record and account,
in which materially complete, true and correct entries in conformity with GAAP
consistently applied shall be made of all financial transactions and matters
involving the assets and business of Max Capital or such Subsidiary, as the case
may be; (b) maintain such books of record and account in material conformity
with all applicable requirements of any Governmental Authority having regulatory
jurisdiction over Max Capital or such Subsidiary, as the case may be; and
(c) permit designated representatives of the Administrative Agent to visit and
inspect any of its properties, to examine its corporate, financial and operating
records, and make copies thereof or abstracts therefrom, and to discuss its
affairs, finances and accounts with its directors, officers, and independent
public accountants (provided that the Borrowers shall be given the opportunity
to participate in any discussion or meeting with such independent accountants so
long as no Event of Default then exists), all at the expense of the
Administrative Agent and at such reasonable times during normal business hours
and as often as may be reasonably desired, upon reasonable advance notice to the
Borrowers; provided, however, that during the continuance of an Event of
Default, the Administrative Agent (or any of its designated representatives) may
do any of the foregoing at the expense of the Borrowers at any time during
normal business hours and without advance notice.

Insurance. Maintain with financially sound and reputable insurance companies not
Affiliates of Max Capital, insurance with respect to its properties that are
material to the business of Max Capital and the other Credit Parties taken as a
whole against loss or damage of the kinds customarily insured against by Persons
engaged in the same or similar business, of such types and in such amounts as
are customarily carried under similar circumstances by such other Persons.

Payment of Obligations. Pay, and cause each Material Party to pay, and discharge
as the same shall become due and payable, all its obligations and liabilities,
including (a) all tax liabilities, assessments and governmental charges or
levies upon it or its properties or assets, unless the same are being contested
in good faith by appropriate proceedings diligently conducted and adequate
reserves in accordance with GAAP are being maintained by such Borrower or such
Subsidiary; (b) all lawful claims which, if unpaid, would by law become a Lien
upon its property not otherwise permitted under Section 7.08; and (c) all
Indebtedness in excess of the Threshold Amount, as and when due and payable, but
subject to any subordination provisions contained in any instrument or agreement
evidencing such Indebtedness.

Compliance with Laws. Comply in all material respects with all Requirements of
Law, except in such instances in which (a) such Requirement of Law is being
contested in good faith by appropriate proceedings diligently conducted; or
(b) the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.

Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; and (b) make
all necessary repairs thereto and renewals and replacements thereof except where
the failure to comply with clause (a) and/or (b) could not reasonably be
expected to have a Material Adverse Effect.

 

A-6



--------------------------------------------------------------------------------

Conduct of Business. Engage primarily in the insurance and reinsurance business
and such other businesses described in the Proxy Statement.

Use of Credit Extensions. Use the proceeds of all Credit Extensions for general
corporate purposes not in contravention of any Law or of any Loan Document and
not use the proceeds of any Credit Extension, whether directly or indirectly,
and whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.

Further Assurances. Promptly upon the request of the Administrative Agent, the
Parent (and Harbor Point Re with respect to each Investment Entity for which it
has requested a Secured Letter of Credit) shall cause each Pledgor to execute,
acknowledge, deliver and record and do any and all such further acts and deeds
as the Administrative Agent may reasonably request from time to time in order to
ensure that the Secured L/C Obligations of such Pledgor (plus, subject to
compliance with Section 6.11(c), the Secured L/C Obligations of any Collateral
Beneficiary for which such Pledgor is a Collateral Provider) are secured by a
first priority (subject only to Liens described in Sections 7.08(b) and (o))
perfected interest in the assets of such Pledgor stated to be pledged pursuant
to its Security Agreement and to perfect and maintain the validity,
effectiveness and priority of its Security Agreement and the Liens intended to
be created thereby. Notwithstanding any provision of a Control Agreement to the
contrary, without the prior written consent of the Administrative Agent, no
Pledgor shall give directions or entitlement orders, as applicable, to the
Financial Institution party to any applicable Control Agreement to make a
delivery to such Pledgor or any other Person of assets or properties (other than
dividends and interest on the Eligible Collateral) from such Pledgor’s
Collateral Account except in connection with the sale, investment or
reinvestment of Eligible Collateral the proceeds of which will be deposited into
such Pledgor’s Collateral Account. The Administrative Agent, on behalf of the
Lenders, agrees that provided (i) no Event of Default exists and is continuing
and (ii) after giving effect to the proposed delivery, the Borrowing Base of
such Pledgor is equal to or in excess of the Secured L/C Obligations of such
Pledgor (plus, subject to compliance with Section 6.11(c), the Secured L/C
Obligations of any Collateral Beneficiary for which such Pledgor is a Collateral
Provider), the Administrative Agent shall consent to any such delivery within
one Business Day after such request.

Collateral Requirements. (a) The Parent (and Harbor Point Re with respect to
each Investment Entity for which it has requested a Secured Letter of Credit)
shall cause each Pledgor’s Borrowing Base (unless such Pledgor is a Collateral
Beneficiary) at all times to be equal to or greater than the Secured L/C
Obligations of such Pledgor (plus, subject to compliance with Section 6.11(c),
the Secured L/C Obligations of any Collateral Beneficiary for which such Pledgor
is a Collateral Provider). If at any time a Pledgor’s Borrowing Base is less
than its Secured L/C Obligations (plus, subject to compliance with
Section 6.11(c), the Secured L/C Obligations of any Collateral Beneficiary for
which such Pledgor is a Collateral Provider), the Parent (and Harbor Point Re
with respect to each Investment Entity for which it has requested a Secured
Letter of Credit) will cause such Pledgor (or such Pledgor’s Collateral Provider
if such

 

A-7



--------------------------------------------------------------------------------

Pledgor is a Collateral Beneficiary) to immediately (and in any event within two
Business Days) deposit into its Collateral Account Eligible Collateral or reduce
its Secured L/C Obligations, or a combination of the foregoing, in an amount
sufficient to eliminate such excess. At any time on or after the Commitment
Termination Date, at the request of the Administrative Agent, the Parent (and
Harbor Point Re with respect to each Investment Entity) shall cause such Pledgor
(or such Pledgor’s Collateral Provider if such Pledgor is a Collateral
Beneficiary) to take such actions as may be necessary to ensure that its
Collateral consists solely of Cash and Cash Equivalents.

The minimum weighted average credit quality rating of the Eligible Collateral in
each Collateral Account shall be at least AA/Aa2 or the equivalent and the
Eligible Collateral in each Collateral Account shall not exceed the
Concentration Limits; provided, however, that a Pledgor shall not be in
violation of this Section 6.11(b) if such violation occurs as a result of a
change in the Fair Market Value or ratings of such Eligible Collateral (as
opposed to a change in the makeup of such Eligible Collateral) unless such
deficiency exists for 30 days.

Any Borrower other than an Insurance Subsidiary organized in the United States
(a “Collateral Provider”) may post Collateral (the “Provided Collateral”) to
secure all the Secured L/C Obligations of another Borrower (the “Collateral
Beneficiary”) provided that the Administrative Agent shall have received such
documents, certificates and opinions as it deems necessary in its sole
discretion in order to ensure that (i) such Collateral Provider has the
necessary corporate and regulatory authority to post the Provided Collateral on
behalf of such Collateral Beneficiary, (ii) the Security Agreement of such
Collateral Provider specifically secures the Secured L/C Obligations of such
Collateral Beneficiary, (iii) the Administrative Agent shall have the right to
enforce the Lien on the Provided Collateral in the same manner and with the same
priority as if such Collateral had been posted to secure the Collateral
Provider’s Secured L/C Obligations, (iii) the Collateral Beneficiary shall have
no right to give directions to the Administrative Agent with respect to the
Provided Collateral, (iv) such Collateral Provider shall provide all of the
Collateral required by the Collateral Beneficiary, and (v) such other matters as
the Administrative Agent may deem appropriate under the circumstances.

OFAC; PATRIOT Act Compliance. In each case only if and to the extent that it is
subject to OFAC (i) refrain from doing business in a Sanctioned Country or with
a Sanctioned Person in violation of the economic sanctions of the United States
administered by OFAC, and (ii) provide, to the extent commercially reasonable,
such information and take such actions as are reasonably requested by the
Administrative Agent or any Lender in order to assist the Administrative Agent
and the Lenders in maintaining compliance with the PATRIOT Act.

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any L/C Obligation,
Loan or other Obligation hereunder (other than any contingent indemnification
liability that is not then payable) shall remain unpaid or unsatisfied, or any
Letter of Credit shall remain outstanding, Max Capital and each Credit Party
shall not, and, to the extent expressly required pursuant to the applicable
provisions of this Article VII, shall not permit any of its respective
Subsidiaries to

 

A-8



--------------------------------------------------------------------------------

(provided that each Credit Party covenants solely with respect to itself and its
respective Subsidiaries):

Minimum Net Worth. Permit the Net Worth of Max Capital and its consolidated
Subsidiaries to be less than the sum of (a) the Minimum Net Worth, plus (b) an
amount equal to 25% of positive Consolidated Net Income of Max Capital in each
fiscal quarter of the applicable fiscal year ending after the Amalgamation Date,
plus (c) an amount equal to 50% of the aggregate increases in shareholders’
equity of Max Capital by reason of the issuance and sale of Equity Interests in
Max Capital, or other capital contributions in each fiscal quarter of the
applicable fiscal year ending after the Amalgamation Date. The initial Minimum
Net Worth shall be an amount equal to 70% of the pro forma Net Worth as of the
most recent fiscal quarter ending prior to the Amalgamation Date shown on the
Pro Forma Financial Statements minus, in the event that an extraordinary
dividend is paid by Max Capital or Max Capital repurchases some of its Equity
Interests on or before the date which is twelve months following the
Amalgamation Date, the lesser of (x) 70% of the amount of such dividend payment
and stock repurchase payment and (y) $350,000,000. Commencing on the first date
after the Amalgamation Date that financial statements are delivered pursuant to
Section 6.01(a)(ii), the Minimum Net Worth will be recalculated to be the
greater of (x) the required Minimum Net Worth as of the first day of the
previous fiscal year (without giving effect to the increases referred to in the
previous sentence) and (y) 65% of the Net Worth of Max Capital as of such fiscal
year end. For purposes of this Section 7.01, Net Worth will exclude any
extraordinary gains realized in connection with the Amalgamation.

Max Capital Debt to Total Capitalization Ratio. Permit the Max Capital Debt to
Total Capitalization Ratio to be greater than 35%. For purposes of determining
the Max Capital Debt to Total Capitalization Ratio, only that portion of the
Total Return Equity Swaps, including notional value additions, which is treated
as indebtedness by A.M. Best Company will be included as Indebtedness. As of the
date of the First Amendment, A.M. Best Company currently treats 0% of the
existing Total Return Equity Swap as indebtedness.

Financial Strength Rating. Permit the Financial Strength Rating of Max Bermuda,
Harbor Point Re or HPRe US to fall below the rating of “B++”.

Indebtedness. Create, incur, assume or suffer to exist any Indebtedness of Max
Capital’s Subsidiaries, except:

Indebtedness under the Loan Documents;

obligations (contingent or otherwise) existing or arising under any Swap
Contract entered into by such Person in the ordinary course of business for the
purpose of hedging currency, commodity or interest rate risk and not for
purposes of speculation or taking a “market view”;

Indebtedness for standby letters of credit issued to secure liabilities under
Primary Policies or Reinsurance Agreements entered into in the ordinary course
of business;

Indebtedness owed by any Subsidiary to Max Capital or any of its Subsidiaries;
provided that if such Indebtedness is owed by an Affected Party, such Affected
Party’s

 

A-9



--------------------------------------------------------------------------------

Indebtedness, if any, is subordinate to Indebtedness under this Agreement and
under the Max Capital Credit Agreement (including any Guarantees of such
Indebtedness) on terms satisfactory to the Administrative Agent;

Indebtedness of any Subsidiary in connection with securities lending
arrangements with financial institutions in the ordinary course of business;

Indebtedness in connection with Total Return Equity Swaps provided the total
aggregate amount outstanding at any time does not exceed an amount equal to 10%
of the Investment Portfolio;

unsecured Indebtedness of Max US Holdings and its Subsidiaries not to exceed
$150,000,000;

Indebtedness of Max UK for standby letters of credit which have been, or may
from time to time in the future be, issued to provide funds at Lloyd’s to
support Lloyd’s syndicate commitments of Max UK and its Subsidiaries;

Indebtedness under the Max Capital Credit Agreement including Guarantees of such
Indebtedness;

Indebtedness not included in clauses (a) through (i), provided that the
aggregate amount of all such Indebtedness at any one time outstanding does not
exceed $150,000,000; and

Indebtedness arising under Guarantees made by any Subsidiary of Indebtedness
owed by any of its Subsidiaries of the type described in clauses (a) through
(j) above, provided that if such Guarantee guarantees Indebtedness of a Credit
Party, such Subsidiary has also guaranteed the obligations of such Credit Party
hereunder.

Mergers, Consolidations, Acquisitions and Dispositions. Merge, dissolve,
liquidate, amalgamate, consolidate with or into another Person, or Dispose of
(whether in one transaction or in a series of transactions) all or substantially
all of its assets (whether now owned or hereafter acquired) to or in favor of
any Person or make any Acquisition, except that, so long as no Default or Event
of Default exists or would result therefrom:

any Subsidiary (other than the Parent, Harbor Point Re and Max Bermuda) may
merge, amalgamate or consolidate with another Subsidiary so long as (i) if
either such Subsidiary is a Wholly Owned Subsidiary, the surviving Person shall
(or, in the case of an amalgamation, the amalgamated entity shall), after giving
effect to such merger, amalgamation or consolidation, be a Wholly Owned
Subsidiary; and (ii) if structured as a merger, amalgamation or consolidation
and a Credit Party is a party thereto, (A) a Credit Party is the surviving
entity (or, if an amalgamation, the amalgamated entity shall be liable for such
Credit Party’s obligations), and (B) the Administrative Agent shall have
received such documents, certificates and opinions in connection with such
merger, amalgamation or consolidation affirming the effectiveness of this
Agreement and the other Loan Documents and the liability of the Credit Parties
(including, in the case of an amalgamation, the amalgamated entity) for the
Obligations as it shall have reasonably requested;

 

A-10



--------------------------------------------------------------------------------

the Parent may merge, amalgamate or consolidate with Max Capital so long as Max
Capital is the surviving entity (or, in the case of an amalgamation, the
amalgamated entity shall be liable for all of Max Capital’s obligations)
provided the Administrative Agent shall have received such documents,
certificates and opinions in connection with such merger, amalgamation or
consolidation affirming the effectiveness of this Agreement and the other Loan
Documents and the liability of Max Capital (or, in the case of an amalgamation,
such amalgamated entity) for the Obligations as it shall have reasonably
requested;

any Subsidiary (other than the Parent, Harbor Point Re and Max Bermuda) may
merge, consolidate or amalgamate with any Person who is not a Subsidiary and Max
Capital or any Subsidiary (including the Parent, Harbor Point Re and Max
Bermuda) may make an Acquisition provided (i) Max Capital provides the Lenders
with a pro forma Compliance Certificate giving effect to such merger,
consolidation, amalgamation, or Acquisition, (ii) (x) the purchase price paid in
connection with any single merger, consolidation, amalgamation or Acquisition
does not exceed $400,000,000 and (y) the aggregate purchase price paid by Max
Capital and all of its Subsidiaries in connection with all mergers,
consolidations, amalgamations and Acquisitions since the Amalgamation Date does
not exceed $600,000,000, (iii) in the case of a merger, consolidation or
amalgamation, a Subsidiary shall be the continuing or surviving Person and, if
any Wholly Owned Subsidiary is merging, consolidating or amalgamating with
another Person, such Subsidiary (or, in the case of an amalgamation, the
amalgamated entity), shall continue to be Wholly Owned after such merger,
consolidation or amalgamation, and (iv) if a Credit Party is involved, the
Administrative Agent shall have received such documents, certificates and
opinions in connection with such merger, amalgamation or consolidation affirming
the effectiveness of this Agreement and the other Loan Documents and the
liability of the Credit Parties for the Obligations as it shall have reasonably
requested;

Max Bermuda may enter into Total Return Equity Swaps permitted under
Section 7.04(f) and Dispositions of assets subject thereto; and

any Subsidiary (other than the Parent, Harbor Point Re and Max Bermuda) may
Dispose of all or substantially all of its assets (upon voluntary liquidation or
otherwise) to a Credit Party, to any one or more other Wholly Owned Subsidiaries
or to one of its Subsidiaries.

Other Agreements. Enter into any agreement containing any provision which would
be violated or breached by the performance of obligations hereunder or under any
instrument or document delivered or to be delivered by it hereunder or in
connection herewith.

Transactions with Affiliates. Enter into, or cause, suffer or permit to exist,
any arrangement, transaction or contract with any of its Affiliates unless such
arrangement, transaction or contract is on an arm’s length basis; provided that
the foregoing restriction shall not apply to (i) Permitted Transactions,
(ii) transactions between or among Max Capital and any of its Wholly Owned
Subsidiaries or between and among any Wholly Owned Subsidiaries,
(iii) Restricted Payments permitted pursuant to Section 7.10, (iv) reasonable
and customary fees paid to members of the board of directors (or similar
governing body) of Max Capital and its Subsidiaries and reimbursement of
reasonable expenses of directors of Max Capital and its Subsidiaries,
(v) compensation arrangements for officers and other employees of Max Capital
and its Subsidiaries entered in the ordinary course of business, (vi) the
provision of director’s,

 

A-11



--------------------------------------------------------------------------------

officer’s and employee’s indemnification and insurance in the ordinary course of
business or in accordance with the terms of the Amalgamation Agreement and
(vii) the issuance of any new warrant or the amendment of any existing warrant
to purchase shares of common stock of Max Capital in accordance with the terms
of the Amalgamation Agreement.

Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:

Liens pursuant to any Loan Document;

Liens for Taxes not yet due or which are being contested in good faith and by
appropriate proceedings, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP;

carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other like
Liens arising in the ordinary course of business which are not overdue for a
period of more than 60 days or which are being contested in good faith and by
appropriate proceedings, if adequate reserves with respect thereto are
maintained on the books of the applicable Person;

Liens of landlords or of mortgagees of landlords arising by operation of law or
pursuant to the terms of real property leases, provided that the rental payments
secured thereby are not yet due and payable;

pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other forms of governmental
insurance or benefits and Liens pursuant to Letters of Credit or other security
arrangements in connection with such insurance or benefits, other than any Lien
imposed by ERISA;

deposits to secure the performance of bids, trade contracts and leases (other
than Indebtedness), statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature incurred in the ordinary course of
business;

easements, rights-of-way, restrictions, minor defects or irregularities in title
and other similar encumbrances affecting real property which, in the aggregate,
do not materially interfere with the ordinary conduct of the business of Max
Capital and its Subsidiaries as a whole;

Liens securing judgments for the payment of money not constituting an Event of
Default under Section 8.01(l);

Liens on assets held in trust in respect of, or deposited or segregated to
secure, liabilities under any Primary Policies or Reinsurance Agreements or
securing Indebtedness permitted under Section 7.04(c);

Liens securing Indebtedness permitted under Section 7.04(f) and 7.04(h);

Liens on Eligible Collateral securing the Max Capital Credit Agreement;

 

A-12



--------------------------------------------------------------------------------

Liens securing Indebtedness permitted under Section 7.04(j) provided that the
amount of the Indebtedness secured thereby does not exceed $75,000,000 at any
time;

Liens arising out of the refinancing, extension, renewal or refunding of any
Indebtedness secured by any Lien permitted by any clause of this Section 7.08,
provided that such Indebtedness is not increased and is not secured by
additional assets;

Liens on any asset subject to any trust or other account arising out of
regulatory requirements to the extent that such Liens are required by an
applicable Insurance Regulatory Authority for such Person to maintain such
obligations;

bankers’ Liens, rights of setoff and similar Liens arising in the ordinary
course of business on operating accounts (including any related securities
accounts) maintained by Max Capital or any of its Subsidiaries in the ordinary
course of business; and

Liens arising in connection with securities lending arrangements with financial
institutions in the ordinary course of business;

provided, however, that no Lien (other than Liens pursuant to Sections 7.08(a)
or (b) or with respect to the Collateral, Liens of the type permitted in
Section 7.08(o) with respect to the applicable control agreement) shall be
permitted to exist on the Equity Interest in any Insurance Subsidiaries or on
the Collateral.

Restrictions on Negative Pledge Agreements. Enter into any Contractual
Obligation that limits the ability (a) of an Affected Party (other than Max
Capital) to make Restricted Payments to any other Affected Party, (b) of an
Affected Party to transfer property to any other Affected Party, (c) of Max
Capital or any other Affected Party to Guarantee the Indebtedness under the Loan
Documents of a Borrower or (d) of Max Capital or any other Affected Party to
create, incur, assume or suffer to exist Liens on property of such Person to
secure the Obligations under this Agreement or the Max Capital Credit Agreement;
provided, however, that this Section shall not prohibit such limitations
existing under or by reason of (i) applicable law, (ii) this Agreement or any
other Loan Document, (iii) the Max Capital Credit Agreement or any other Max
Capital Credit Document, (iv) customary provisions restricting subletting or
assignment in any lease governing any leasehold interest of Max Capital or any
of its Subsidiaries, (v) customary provisions restricting assignment in any
licensing agreement (in which Max Capital or any of its Subsidiaries is the
licensee) or other contract (including leases) entered into by Max Capital or
any of its Subsidiaries in the ordinary course of business, (vi) restrictions
and conditions on the transfer of or granting of a Lien on any asset subject to
a Lien permitted by Section 7.08, (vii) restrictions and conditions on the
transfer of any asset pending the close of the sale of such asset,
(viii) agreements entered into by an Insurance Subsidiary with any Insurance
Regulatory Authority, (ix) restrictions described in clauses (a) through
(d) above in partnership agreements, limited liability company organization
governance documents, joint venture agreements and other similar agreements
entered into in the ordinary course of business, (x) restrictions on cash or
other deposits or net worth requirements imposed by counterparties under
Insurance Policies, Reinsurance Agreements and Retrocession Agreements entered
into in the ordinary course of business; provided that in the case of this
clause (x), (1) the encumbrances and restrictions contained in such agreement or
net worth requirements taken as a whole are not materially more

 

A-13



--------------------------------------------------------------------------------

favorable to the beneficiary thereof than the encumbrances and restrictions
contained in this Agreement, or (2) if such encumbrance or restriction is not
materially more disadvantageous to the Affected Parties than is customary in
comparable transactions and such encumbrance or restriction will not materially
affect the ability of the Affected Parties to pay the Obligations,
(xi) restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness,
(xii) restrictions and conditions imposed by any agreement relating to
Indebtedness permitted by (A) Section 7.04(i) or (B) Sections 7.04(c), 7.04(g),
7.04(h) and 7.04(j), provided that, with respect to this clause B, (1) such
restrictions and conditions apply only to the Subsidiary (and its respective
Subsidiaries) incurring such Indebtedness and (2) with respect to restrictions
of the type described in clause (a), (b) or (c) above, each such restriction,
taken as a whole, is no more restrictive than the corresponding restriction
contained in this Agreement, and (3) such restrictions do not prohibit such
Subsidiary (and its respective Subsidiaries) from granting Liens to secure the
Obligations under this Agreement or the Max Capital Credit Agreement,
(xiii) restrictions on Max Capital and its Subsidiaries pursuant to the Max US
Holdings Indenture, and (xiv) restrictions on Max Bermuda and its Subsidiaries
pursuant to the Credit Agreement, dated as of December 21, 2006, between Max
Bermuda and The Bank of Nova Scotia, provided that (A) the commitment under such
credit agreement shall not exceed $75,000,000, (B) such credit agreement permits
Max Bermuda to make Restricted Payments and (C) such credit agreement permits
Max Bermuda and any Subsidiary that is an Affected Party to Guarantee the
Indebtedness under this Agreement and the Max Capital Credit Agreement.

Restricted Payments, Etc. (a) Declare or pay any dividends on any of the Equity
Interests in Max Capital, (b) purchase any Equity Interests in Max Capital or
(c) set aside funds for any of the foregoing, except that Max Capital may
declare or pay dividends on, or make distributions in respect of, any of its
Equity Interests and Max Capital may purchase any of its Equity Interests
provided no Default or Event of Default has occurred and is continuing before or
after giving effect to the declaration or payment of such dividends,
distributions or purchases.

EVENTS OF DEFAULT AND THEIR EFFECT

Events of Default. Each of the following shall constitute an Event of Default
under this Agreement:

Non-Payment of Credit Extension. Default in the payment when due of any L/C
Advance or any amount of principal on any Loan.

Non-Payment of Interest, Fees, etc. Any Borrower fails to pay within three
Business Days after the same becomes due, any interest on any Loan or on any L/C
Obligation, or any fee due hereunder, or any other amount payable hereunder or
under any other Loan Document.

Non-Payment of Other Indebtedness. (i) Any “Event of Default” (as such term is
defined in the Max Capital Credit Agreement) shall have occurred, (ii) any
Material Party (A) fails to make any payment when due (whether by scheduled
maturity, required prepayment, acceleration,

 

A-14



--------------------------------------------------------------------------------

demand, or otherwise) in respect of any other Indebtedness or Guarantee (other
than Indebtedness hereunder and Indebtedness under Swap Contracts) having an
aggregate principal amount of more than the Threshold Amount, or (B) fails to
observe or perform any other agreement or condition relating to any such
Indebtedness or Guarantee having an aggregate principal amount of more than the
Threshold Amount or contained in any instrument or agreement evidencing,
securing or relating thereto, and, in each case, such default continues for more
than the period of grace, if any, therein specified, the effect of which default
is to cause, or to permit the holder or holders of such Indebtedness or the
beneficiary or beneficiaries of such Guarantee (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness to be demanded or to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or
(iii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which a Material Party is the sole Defaulting Party (as defined
in such Swap Contract) or (B) any Additional Termination Event (as so defined)
under such Swap Contract as to which a Material Party is the sole Affected Party
(as so defined) and, in either event, the Swap Termination Value owed by a
Material Party as a result thereof is greater than the Threshold Amount.

Bankruptcy, Insolvency, etc. Any Material Party institutes or consents to the
institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding; or any Material
Party becomes unable or admits in writing its inability or fails generally to
pay its debts as they become due, or any writ or warrant of attachment or
execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within 60 days after its issue or levy.

Financial Statements. Failure by any Credit Party required to comply with the
covenants set forth in Section 6.01 and continuance of such failure for five
Business Days after notice thereof from the Administrative Agent.

Specific Defaults. Failure by a Credit Party to comply with the covenants set
forth in Sections 6.02, 6.09, 6.11, 7.01, 7.02, 7.03, 7.04, 7.05, 7.08, 7.09 or
7.10.

Non-compliance With Other Provisions. Failure by a Credit Party to comply with
or to perform any provision of this Agreement or any other Loan Document (and
not constituting an Event of Default under any of the other provisions of this
Article VIII) and such failure continues for 30 days from the earliest of
(i) the date a Responsible Officer has knowledge of such failure or (ii) the
date the Administrative Agent or the Required Lenders give notice of such
failure.

 

A-15



--------------------------------------------------------------------------------

Warranties and Representations. Any representation, warranty, certification or
statement of fact made or deemed made by or on behalf of any Credit Party or any
Investment Entity herein, in any other Loan Document, or in any document
delivered by or on behalf of such Credit Party in connection herewith or
therewith shall be incorrect or misleading in any material respect when made or
deemed made.

Employee Benefit Plans. (i) An ERISA Event occurs with respect to a Pension Plan
or Multiemployer Plan which has resulted or could reasonably be expected to
result in liability of a Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) Max Capital or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or
(iii) institution of any steps by Max Capital or any other Person to terminate a
Foreign Benefit Plan if as a result of such termination, Max Capital or any of
its respective Subsidiaries could be required to make a contribution to such
Foreign Benefit Plan, or could incur a liability or obligation to such Foreign
Benefit Plan, in excess of the Threshold Amount, or (iv) a contribution failure
with respect to any Foreign Benefit Plan sufficient to give rise to a Lien under
applicable law in excess of the Threshold Amount occurs.

Loan Documents. Any Loan Document, at any time after its execution and delivery
and for any reason other than as expressly permitted hereunder or thereunder or
satisfaction in full of all the Obligations, ceases to be in full force and
effect; or any Credit Party contests in any manner the validity or
enforceability of any Loan Document or denies that it has any liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any Loan Document other than in accordance with the terms of any such Loan
Document or the Administrative Agent shall fail to have a first priority
perfected Lien on any Collateral (subject only to Liens described in Sections
7.08(b) and (o)).

Change in Control. A Change in Control occurs.

Judgments. There is entered against any Affected Party (i) a final judgment or
order for the payment of money in an aggregate amount exceeding the Threshold
Amount (to the extent not paid, fully bonded or covered by independent
third-party insurance as to which the surety or insurer does not dispute
coverage), or (ii) any one or more non-monetary final judgments that have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, such judgment shall not have been
discharged or vacated or had execution thereof stayed pending appeal within 60
days after entry of such judgment.

Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

declare the commitment of each Lender to make Loans and any obligation of the
L/C Issuers to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

 

A-16



--------------------------------------------------------------------------------

declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrowers;

require that each L/C Applicant Cash Collateralize its L/C Obligations which are
not Secured L/C Obligations with Cash and Cash Equivalents in an amount equal to
102% its then outstanding L/C Obligations; and

exercise on behalf of itself, the Lenders and the L/C Issuers all rights and
remedies available to it, the Lenders and the L/C Issuers under the Loan
Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to a Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions shall automatically terminate, and
the unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligations of each L/C Applicant to Cash Collateralize its L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

SECTION 8.03 Remedies Upon Event of Default Application of Funds. After the
exercise of remedies provided for in Section 8.02 (or after the Loans have
automatically become immediately due and payable and the L/C Obligations have
automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order (provided,
however, that notwithstanding anything contained herein to the contrary, the
Administrative Agent (i) shall only apply funds received from a Borrower or any
of such Borrower’s Collateral to the Obligations of such Borrower (and, in the
event such Borrower is a Collateral Provider, the Obligations of the respective
Collateral Beneficiary), and (ii) shall only apply amounts received from an
Investment Entity or any Collateral provided by such Investment Entity to the
Obligations of such Investment Entity):

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the Fronting Banks (including fees,
charges and disbursements of counsel to the respective Lenders and the Fronting
Banks and amounts payable under Article III), ratably among them in proportion
to the respective amounts described in this clause Second payable to them;

 

A-17



--------------------------------------------------------------------------------

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Advances and other
Obligations, ratably among the Lenders and the Fronting Banks in proportion to
the respective amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Advances, ratably among the Lenders and the
Fronting Banks in proportion to the respective amounts described in this clause
Fourth held by them;

Fifth, to the Administrative Agent for the account of (x) the Fronting Banks, in
the case of Fronted Letters of Credit and (y) the Lenders, in the case of
Several Letters of Credit, to Cash Collateralize that portion of L/C Obligations
comprised of the aggregate undrawn amount of Letters of Credit; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the applicable Borrower or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize for the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

 

A-18



--------------------------------------------------------------------------------

ANNEX B

[Agreement and Plan of Amalgamation dated as of March 3, 2010 by and among
Harbor Point,

Amalco Sub and Max Capital]

See Exhibit 2.1 of Max Capital Group Ltd.’s Current Report on Form 8-K filed
March 4, 2010

 

Annex B



--------------------------------------------------------------------------------

ANNEX C

[Form of Guaranty]

See Exhibit 10.7 to Alterra Capital Holdings Limited’s Current Report on Form
8-K filed May 12, 2010

 

Annex C



--------------------------------------------------------------------------------

SCHEDULE 1.03

BORROWING BASE CALCULATION

 

Eligible Collateral

  

Applicable Percentage of

Fair Market Value

 

Cash

   100 % 

Cash Equivalents

   100 % 

Commercial Paper

   98 % 

Government Debt with maturities of less than five years

   98 % 

Government Debt with maturities of five years or more

   95 % 

MBS (Agency Pass-Throughs) rated AAA by S&P or Aaa by Moody’s or Better

   90 % 

MBS (Agency CMOs) rated AAA by S&P or Aaa by Moody’s or better

   90 % 

G7 Dollar denominated and non-Dollar denominated Securities issued by the
Governments of Germany or the United Kingdom or agencies thereof

   95 % 

G7 Dollar denominated and non-Dollar denominated Securities issued by the
Governments of France, Japan or Canada or agencies thereof

   93 % 

G7 Dollar denominated and non-Dollar denominated Securities issued by the
Government of Italy or agencies thereof

   92 % 

Corporate/Municipal Securities rated AAA by S&P or Aaa by Moody’s

   94 % 

Corporate/Municipal Securities rated at least AA- by S&P or Aa3 by Moody’s

   93 % 

Corporate/Municipal Securities rated at A- by S&P or A3 by Moody’s

   92 % 

 

SCHEDULE 1.03



--------------------------------------------------------------------------------

SCHEDULE 1.04

CONCENTRATION LIMITS

 

Eligible Collateral;)

   Limitation per
Issuer (as  Percentage
of all such
Eligible Collateral    Limitation per
Issue (as  Percentage
of all such
Eligible Collateral)  

Corporate/Municipal Securities

   N/A    7.5 % 

G7 Securities

   N/A    7.5 % 

 

SCHEDULE 1.04